 REICHHOLD CHEMICALS69Reichhold Chemicals, Inc. and Teamsters Local 515.Case 10-CA-20331March 17, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn November 22, 1985, the Board issued a Deci-sion and Order in this proceeding' in which it re-versed Administrative Law Judge Lawrence W.Cullen's findings2 that the Respondent violatedSection 8(a)(5) and (1) of the Act by engaging insurface bargaining and by insisting to impasse on awaiver of employees' statutory rights, and Section8(a)(3) by permanently replacing striking employ-ees.3Subsequently, the General Counsel and theCharging Party filed timely motions for reconsider-ation with supporting briefs,4 and the Respondentfiled a response to the motions.The primary questions presented by the motionsfor reconsideration are whether the Board shouldconsider the content of bargaining proposals in de-termining whether a party has bargained in goodfaith, and whether an employer lawfully may insistto impasse on a waiver of employees' statutoryright to seek redress from the Board for disciplineimposed under a contractual no-strike clause.We have reconsidered this case in light of thebriefs and the entire record, and have decided tomodify the Board's prior decision and find that theRespondent violated Section 8(a)(5) and (1) by in-sisting to impasse on a nonmandatory subject ofbargaining, i.e., the waiver of access to Boardprocesses, which was part of its proposed no-strikeclause. We, however, have decided to adhere tothe Board's previous finding that the Respondent'soverall conduct establishes that it engaged inlawful hard bargaining, rather than unlawful sur-face bargaining. In addition, we affirm the findingthat the employees' strike was not an unfair laborpractice strike and, therefore, the Respondent didnot violate Section 8(a)(3) and (1) by permanentlyreplacing striking employees.The Board's original decision in this case foundthat the judge improperly based his finding of un-lawful surface bargaining on the Respondent's in-, 277 NLRB 639.2 The judge's decision is attached3 The Board, however, affirmed the judge's finding that the Respond-ent violated Sec 8(aX1) by threatening employees with discharge and thefutility of bargaining.4 International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America filed a brief as animus curiae in support of themotions for reconsideration.sistence on a broad, management rights clause, anarrow grievance definition, and a comprehensiveno-strike provision, which included a waiver ofaccess to Board processes. The Board held that theRespondent's adherence to these three proposalswas not evidence of an intent to frustrate the col-lective-bargaining process. In reversing the judge,the Board stated that "Rpm Board will not attemptto evaluate the reasonableness of a party's bargain-ing proposals, as distinguished from bargaining tac-tics, in determining whether the party has bar-gained in good faith."On further reflection, we conclude that thisstatement is an imprecise description of the processthe Board undertakes in evaluating whether a partyhas engaged in good-faith bargaining. Specifically,the quoted sentence could lead to the misconcep-tion that under no circumstances will the Boardconsider the content of a party's proposals in as-sessing the totality of its conduct during negotia-tions. On the contrary, we wish to emphasize thatin some cases specific proposals might become rele-vant in determining whether a party has bargainedin bad faith. The Board's earlier decision in thiscase is not to be construed as suggesting that thisBoard has precluded itself from reading the lan-guage of contract proposals and examining insist-ence on extreme proposals in certain situations.•That we will read proposals does not mean,however, that we will decide that particular pro-posals are either "acceptable" or "unacceptable" toa party. Instead, relying on the Board's cumulativeinstitutional experience in administering the Act,we shall continue to examine proposals when ap-propriate and consider whether, on the basis of ob-jective factors, a demand is clearly designed tofrustrate agreement on a collective-bargaining con-tract. The Board's task in cases alleging bad-faithbargaining is the often difficult one of determininga party's intent from the aggregate of its conduct.In performing this task' we will strive to avoidmaking purely subjective judgments concerning thesubstance of proposals.5 277 NLRB 639 at 6406 We disagree with our dissenting colleague's suggestion that this case,pending reconsideration, either was "held captive" or "languished here• . to no practical or beneficial purpose." Unlike him, we believe thatsome of the language in the original decision, together with its omissionof a citation to Atlanta Hilton, could be arguably viewed by some as sig-nificantly modifying the law as to the Board's evaluation of the reason-ableness of a party's bargaining proposals. See, e.g., Mooresville IGAFoodliner, 284 NLRB 1055 (1987) (Chairman Dotson, concurring in part& dissenting in part); Boaz Carpet Yarns, 280 NLRB 40, 43 fn. 10 (1986)(Chairman Dotson finding it unnecessary and improper to analyze thesubstance of the parties' bargaining proposals). The supplemental decisionfiled today is an effort to eliminate the unintended uncertainty created inthe wake of the Board's original Decision and Order. The fact is that thesupplemental decision is not a purposeless exercise but is the product ofcareful, if extended, deliberations.288 NLRB No. 8 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEach party to collective bargaining "has an en-forceable right to good faith bargaining on the partof the other."7 Enforcement of that right is one ofthe Board's most important responsibilities. Indeed,the fundamental rights guaranteed employees bythe ActŠto act in concert, to organize, and tofreely choose a bargaining agentŠare meaninglessif their employer can make a mockery of the dutyto bargain by adhering to proposals, which clearlydemonstrate an intent not to reach an agreement.with the employees' selected collective-bargaining-representative. The Board will not have fulfilledobligation to look at the whole picture of a party'sconduct in negotiations if we have ignored what isoften the central aspect of bargaining, i.e., the pro-posals advanced by the parties.8As our colleague states, the Board's prior deci-sion in this case did not modify Atlanta Hilton &Tower9 and its "summary of legal principles,"which include "unreasonable bargaining demands"as one of seven traditional indicia of bad-faith bar-gaining. Our colleague suggests that the "unreason-able bargaining demands" principle must be read in'light of the Ninth Circuit's statement in Seattle-FirstNational Bank v. NLRB," that inferences drawnfrom bargaining proposals "are not alone sufficientto support" a bad-faith bargaining violation."- Wenote, however, that in its subsequent decision inNLRB v. Mar-Len Cabinets,12 the Ninth Circuit ex-plained that, although caution must be exercised ininferring motivation from the content of bargainingproposals (659 F.2d at 999):Nevertheless, proposal content supports an in-ference of intent to frustrate agreement where,as here, the entire spectrum of proposals putforward by a party is so consistently and pre-dictably unpalatable to the other party that theproposer should know agreement is impossible.Consistent with the "legal principles" set forth inAtlanta Hilton, we intend to adhere to the generalproposition that the content of bargaining propos-als will, in certain circumstances, be evidence of an7 Eastern Maine Medical Center v. NLRB, 658 F.2d 1 (1st Cir. 1981).As the court in Eastern Maine Medical Center, supra at 10, observed:There is Indeed a tension created by asking the Board to judge thereasonableness of the bargainers, but not to supervise the substanceof their bargaining The major resource making this tension tolerableis the agency's accumulated institutional experience in making pre-cisely those sorts of judgments. We thus do not lightly disregard theBoard's informed judgment in the especially delicate task of judgingwhether, in context, a strategy of bargauung is more likely calculat-ed to obstruct agreement than to bring about the best compromisepossible [Citations omitted.]'271 NLRB 1600 (1984).638 F.2d 1221 (1981)" Id at 1226.72 659 F.2d 995 (1981)intent to frustrate the collective-bargaining proc-ess."Nevertheless, having thoroughly reviewed therecord in this case again, we reaffirm the Board'sprior fmding that the Respondent's overall con-ductŠincluding its proposalsŠestablish that theRespondent engaged in hard bargaining, ratherthan surface bargaining. As noted in the Board'sprevious decision, the Respondent was willing atall times to meet and bargain with the Union, at-tended all scheduled meetings, fulfilled its proce-dural obligations, exchanged proposals, and shortlyafter the last meeting notified a Federal mediatorthat it was willing to bargain with the Union inMarch. During the course of 29 bargaining meet-ings held with the Union over a 13-month period,the Respondent made concessions that led to agree-ment between the parties on numerous subjects, in-cluding grievance and arbitration procedures, se-niority rights, job classifications and requirements,probationary period, layoff and recall, and safetyand working conditions. In addition, the partiesreached substantial agreement on provisions re-garding subcontracting and the substantive andprocedural aspects of a disciplinary system.Although the RespondentŠas was its rightŠad-hered to its demands for comprehensive manage-ment rights and for no-strike provisions," it didmake some movement on those subjects in an at-tempt to reach an agreement. Thus, on October 13,1983, the Respondent offered revised managementrights and no-strike proposals in direct response tothe Union's identification of those two subjects asbeing among a number of "strike" issues." For ex-ample, the Respondent eliminated from its no-strikeclause a prohibition against crossing a picket line,which had been opposed by the Union, and addedlanguage to the clause that provided for arbitrationof the question of employee participation in an un-authorized strike.With respect to the management-rights proposal,the Respondent's October 13 modification deletedseveral provisions that the Union had identified as"strike" issues, including management's right to im-plement any of the enumerated rights withoutnotice to, or negotiations with, the Union; the rightto determine unilaterally various pay rate systems;the right to establish, revise, or discontinue rulesand regulations; and the right to institute security-73 See NLRB v. A-1 King Size Sandwiches, 732 F 2d 872 (11th Cir1984), cert denied 469 US. 1035 (1984)74 To the extent, however, that the no-strike proposal sought a waiverof access to the Board, we find infra that the Respondent's insistence toimpasse on the clause was impermissible73 At this bargaining session the Respondent also withdrew its pro-posed "More Favorable Provisions" clause, which had been listed as a"strike" issue by the Union. REICHHOLD CHEMICALS71related tests. Further, the Respondent added aparagraph that provided that the management-rights clause shall not be exercised in such a wayas to conflict with any other provision of the con-tract.We note that, contrary to the General Counsel'scontention, the Respondent's proposed grievancedefinition and revised management-rights clause aresubstantially similar to provisions in a contractagreed to between the Union's sister local and an-other employer. In fact, the Union agreed to theRespondent's proposed definition of a grievance onNovember 15, 1983, as part of the Union's packageoffer that was contingent on the Respondent's ac-ceptance of the Union's management-rights and un-authorized work stoppage proposals. Further, therecord shows that the sister local's contract has ano-strike provision that, except for a waiver ofaccess to the Board, is similar to that proposed bythe Respondent in this case. In sum, we find thatthe Respondent did not demonstrate the kind of in-transigence or insistence on extreme proposals,which is evidence of an overall intent to frustratethe collective-bargaining process.NLRB v. Herman Sausage Co., 275 F.2d 229 (5thCir. 1960), and A-1 King Size Sandwiches, 265NLRB 850 (1982), relied on by the judge, are dis-tinguishable from this case. In Herman Sausage, theemployer engaged in an extensive course of con-duct that, separate from its bargaining proposals,demonstrated its intention to avoid any collective-bargaining agreement. Specifically, the employerunilaterally granted a wage increase absent an im-passe in negotiations; added new demands when-ever the union agreed to its initial demands; andmade statements to employees that effectivelyurged them to withdraw from the union anddepend solely on the employer's fairness. The em-ployer in A-1 King Size Sandwiches presented acomprehensive package of proposals that sought tonegate the union's fundamental representationalrole and, if accepted, would have left the unionand the employees with substantially fewer rightsand protection than they would have had if theyhad never gone to the bargaining table, but ratherhad relied entirely on the union's certification.Unlike those cases, here the Respondent did notseek to create a situation in which the Unionwould have no voice whatsoever concerning anyfacet of the employment relationship. Further, weadhere to the Board's prior conclusion that the su-pervisor's threat, which was found to be violativeof Section 8(a)(1), as well as other supervisorystatements cited by the judge, are not sufficient toestablish that the Respondent intended to evade itsobligation to bargain in good faith.As mentioned above, however, on further con-sideration we reverse the Board's previous decisionand find that the Respondent violated Section8(a)(5) by insisting to impasse on a nonmandatorysubject of bargaining, i.e., the waiver of access toBoard processes, which was part of its proposedno-strike clause. In addition to a waiver of employ-ees' statutory right to strike, including in protest ofunfair labor practices, the Respondent's proposedunauthorized strike clause sought to have employ-eps forfeit their right to seek redress from theBoard or other tribunal for discipline imposedunder the clause on strikers who are replaced."The judge found that the dual waiver of unfairlabor practice strikes and of access to the Boardwas a "non-permissive" subject of bargaining inconflict with public policy and that the Respond-ent's insistence to impasse on it constituted a viola-tion of Section 8(a)(5), separate from the surfacebargaining violation.In reversing the judge, the Board's prior decisionfound that the proposed waiver of the right toengage in unfair labor practice strikes was a man-datory subject of bargaining on which the Re-spondent was entitled to insist to impasse. Further,the Board found that the proposed waiver of theright to resort to Board processes was a mandatorysubject of bargaining because it "is merely deriva-tive of the waiver of the right to strike"•whichclearly is a mandatory subject of bargaining. Thus,the Board held that the Respondent lawfully couldinsist to impasse on the waiver of the right to filecharges with the Board. The Board relied in largepart on the limited nature of the proposed waiver,noting that it applied only to replaced striking em-ployees and did not extend to any other possibleappeals by employees to the Board on other mat-ters.We affirm the Board's prior finding that the pro-posed unfair labor practice strike waiver is a man-datory subject of bargaining. After further reflec-tion, however, we now conclude that the in futurowaiver of the right to Board access sought here isnot a mandatory subject of bargaining because it iscontrary to a fundamental policy of the Act and isunrelated to terms and conditions of employment.We agree with the judge's finding that the Re-spondent insisted to impasse on this waiver, andtherefore we find that the Respondent violatedSection 8(a)(5).The Board and the courts have long recognizedthat there is an "overriding public interest" in "un-le The Respondent's proposed no-strike provisions are set out as Ap-pendices B and E of the judge's decision. 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimpeded access to the Board."" Notwithstandingthat the literal scope of the proposed waiver isnarrow, we find merit in the General Counsel'scontention that the waiver could have an improperchilling effect on the filing of charges in situationswhere the purported waiver would be ineffective.For example, employees may be deterred fromseeking redress from the Board in circumstanceswhere the discipline imposed pursuant to the no-strike clause is discriminatorily applied or is simplya pretext for retaliation for engaging in other pro-tected activity. We are not persuaded otherwise byour colleague's assurances that employees would beable to ask a Board agent about the waiver. Boardagents are not permitted to give legal advice and itis unclear just how much information about thewaiver a Board agent could give an employee priorto the filing of a charge and investigation of themerits. In any event, employees likely would readthe waiver as foreclosing all recourse to the Boardconcerning discipline linked to the no-strike clause,and thus there is a strong probability that employ-ees would not even make such an inquiry.Further, the proposed waiver does not satisfy thetest for mandatory subjects of bargaining set forthby the Supreme Court in NLRB v. Borg-WarnerCorp., 356 U.S. 342 (1958). Closer examination ofthe proposed waiver of resort to the Board showsthat it "settles no term or condition of employ-ment"" and does not regulate the relations be-tween employer and employees in the manner con-templated by the Court in finding no-strike clausesto be mandatory subjects of bargaining. According-ly, we find that the Respondent's continued insist-ence through the final four bargaining meetings onthe nonmandatory subject of waiver of access tothe Board violated Section 8(a)(5)."The judge found that the employees' strike inApril 1984 was an unfair labor practice strike be-cause its primary focus was to protest the Respond-ent's "inflexible stand at the bargaining table con-cerning its management rights, grievance, and no-strike proposals, including its proposal that the em-ployees waive their statutory rights." Accordingly,he found that the Respondent violated Section8(a)(3) by permanently replacing 27 striking em-ployees who had made unconditional offers toreturn to work. In view of our dismissal of the sur-face bargaining allegations, we must determinewhether, standing alone, the Respondent's unlawfulinsistence on its proposed waiver of recourse to the17 NLRB v. Shipbuilders, 391 U.S. 418, 424 (1968). See also OperatingEngineers Local 138 (Charles S. Skura), 148 NLRB 679 (1964); Iron Work-ers (Walker Construction), 277 NLRB 1071 (1985)18 Borg-Warner, supra, 356 U.S 342, 350.19 We find it unnecessary to decide whether this proposed waiver wasan illegal, as distinguished from merely permissive, subject of bargaining.Board was, at least in part, a contributing cause ofthe employees' strike.Contrary to the judge, we conclude that thestrike was not an unfair labor practice strike. TheUnion conducted two strike votes: one on August2, 1983, and one on April 1, 1984. The Respond-ent's contract proposals were discussed at bothmeetings. Though the testimony shows that theproposals were discussed in detail, there is no evi-dence that the waiver of recourse to the Board wasever specifically mentioned. The various proposalswere discussed orally at both meetings, thus theemployees did not have copies or any other writtensummarizations of the Respondent's proposalsbefore them as they voted on the strike issues.According to the credited testimony at theAugust 2, 1983 meeting, the Union's president toldemployees that he did not feel the employees couldget anything without a strike. The president toldthe employees about the proposals that were stillleft on the table. In particular, he discussed the Re-spondent's proposals on management rights, thegrievance procedure, the no-strike clause, inspec-tion rights, and the stewards' rights and responsibil-ities. When discussing the no-strike clause, theunion president told employees that the no-strikeproposal would prevent a strike for any reasonwhatsoever or the honoring of a picket line of anykind. The union president's feelings were clearlycommunicated when he told those present that noself-respecting union would sign such a contract.Convinced by the president's arguments in thisregard, the employees voted unanimously to strikeat that meeting. The Respondent's proposal limitingemployees' access to the Board was incorporatedinto its no-strike clause proposal. Thus, eventhough the no-strike clause was discussed in somedetail at the August 2, 1983 meeting, and eventhough the union president took pains to specifical-ly outline what portions of the no-strike clausewere unacceptable to the Union, nothing was saidabout the waiver provision in the no-strike clause.Eight months later on April 1, 1984, still frustrat-ed by the progress of negotiations, the Union onceagain met with employees to take a strike vote.The union president told employees that the Re-spondent's language was unreasonable and outra-geous. The union president told employees thatthere were items in the management-rights clauseand the no-strike clause that he had never seen pro-posed before. He told those present that if theUnion agreed to these proposals they would nothave a significant labor agreement. Once again, theemployees voted unanimously in favor of a strike.Though there were seven witnesses who testifiedabout the strike-vote meetings, not one testified REICHHOLD CHEMICALS73that anything was said about the Respondent's pro-posed waiver of employees' rights to go to theBoard.The record in this case establishes that the em-ployees voted to strike because of their frustrationwith the Respondent's proposals regarding manage-ment rights, the definition of a grievance in the Re-spondent's proposed grievance and arbitration pro-cedtre, and the provisions of the no-strike clausewhich would prevent employees from honoring an-other union's picket line or from going on strikefor any reason. On our review of the totality of thecircumstances in this case, every one of the propos-als discussed by the Union at the strike-vote meet-ing has been found to be acceptable. In the absenceof any evidence that the strikers even knew aboutthe Respondent's proposal regarding a waiver ofaccess to the Board, we are unwilling to infer fromthe record evidence in this case that one of the rea-sons for the strike was the strikers' desire to protestthat particular proposal.In so finding we are cognizant of the creditedtestimony by the union negotiator that at a Septem-ber 15, 1983 negotiating session he designated theRespondent's proposed waiver to the Board as astrike issue. However, the union negotiator did notthereafter call a strike on his own initiative withoutfurther consultations with the membership. Rather,a subsequent union meeting took place on April 1,1984, and resulted in a vote to strike. Thus, the in-formation on which the employees acted whenthey voted to strike is what is crucial in determin-ing if there is a causal connection between the Re-spondent's insistence on a waiver of employees'rights to go to the Board and the determination tostrike. In light of our finding that this proposal wasnever discussed with employees at either of thestrike-vote meetings, we decline to find that thisproposal played any part in the employees' decisionto strike.Thus, on the facts before us, we conclude thatthe General Counsel has not established the requi-site causal connection between the Respondent'sunlawful conduct and the employees' decision tostrike. See Burlington Homes, 246 NLRB 1029(1979). Accordingly, we affirm the Board's previ-ous reversal of the judge on this matter, and findthat the Respondent did not violate Section 8(a)(3)by permanently replacing the striking employees.2020 Our dissenting colleague's characterization to the contrary notwith-standing, we see nothing "ironic" in our finding that the proposed waiverof recourse to the Board may have an improper chilling effect on em-ployees' filing of charges, but that this proposal was not a cause of theemployees' strike. The questions of whether a bargaining proposal is anonmandatory subject of bargaining and of whether there is a causal con-nection between that proposal and an ensuing strike are distinguishableissues which turn on different standards of proof and legal theories. It isnot inconsistent to conclude that an employer was not entitled to insist toIn light of the foregoing, it is apparent that incertain important respects the Board's previous de-cision in this case was flawed and did not properlyfocus on the issues presented to the Board. Whilethis causes consternation, we are mindful that"wisdom too often never comes, and so one oughtnot to reject it merely because it comes late."2Accordingly, the motions for reconsideration aregranted, and the earlier decision here is vacated.ORDERThe National Labor Relations Board orders thatthe Respondent, Reichhold Chemicals, Inc., Ken-sington, Georgia, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Threatening its employees with discharge orother reprisals if they engage in concerted activitieson behalf of the Union, or with the futility of theircontinued support of the Union as their bargainingagent.(b)Refusing to bargain in good faith with anyunion that is the certified or recognized collective-bargaining representative of its employees by insist-ing to impasse on the waiver of the employees'statutory rights to seek redress from the Board fordiscipline imposed under a no-strike provision.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with any union that is thecertified or recognized collective-bargaining repre-sentative of the employees22 in the following ap-propriate unit concerning terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement.The appropriate unit is:All production and maintenance employeesemployed by Respondent at its Kensington,impasse on a proposal because, inter alia, of its potential effect on em-ployees and also to conclude that this proposal was not discussed withemployees at strike-vote meetings. Neither does the finding that an em-ployer unlawfully Insisted to impasse on a proposal compel a finding thatthis unlawful conduct contributed to the employees' strike. The employ-ees' lack of awareness of this proposal during negotiations does not di-minish the effect that the proposal may have had on them if implement-ed.21 Henslee v. Union Planters Bank, 335 U.S. 595 at 600 (1949) (J. Frank-furter dissenting).22 The Respondent has averred in its response to the motions for re-consideration that the Union was decertified in January 1986 as a resultof an election held in June 1984. This issue was not litigated, and there isno record evidence concerning this matter. Accordingly, we shall leavefor the compliance stage the determination of whether the Union or anyother union is currently the exclusive collective-bargaining representativeof the unit employees. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeorgia, facility, including lab technicians, butexcluding all office clerical employees, profes-sional employees, technical employees, guards,and supervisors as defined in the Act.(b)Post at its facility in Kensington, Georgia,copies of the attached notice marked "Appen-dix."23 Copies of the notice, on forms provided bythe Regional Director for Region 10, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER JOHANSEN, dissenting.The judge's decision issued in May 1985. Some 6months later, we issued our decision. In January1986, the General Counsel and the Charging Partymoved for reconsideration. The case has languishedhere for over 2 years since then to no practical orbeneficial purpose, held captive for reasons bestknown to the majority. Had the motions been re-jected, the parties could long since have had judi-cial review.Notwithstanding the amount of time the majorityhas had to consider these motions, the finding ofno bad-faith bargaining is the same and the ration-ale appears to be, if anything, a "fine tuning" of thedecision.The original decision stated (277 NLRB at 640):The Board will not attempt to evaluate thereasonableness of a party's bargaining propos-als, as distinguished from bargaining tactics, indetermining whether the party has bargainedin good faith. Accordingly, the Respondent'sinsistence on broad management-rights and no-strike clauses with a restrictive grievance pro-vision is not evidence of an intent to frustratethe collective-bargaining process.As the counsel for the General Counsel concedesin his brief on reconsideration, this rationale indeedfollowed and expressly relied on the statement inRescar, Inc.,' that "[lit Is not the Board's role to sit23 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."274 NLRB 1(1985)in judgment on the substantive terms of bargaining,but rather to oversee the process to ascertain thatthe parties are making a sincere effort to reachagreement." At the end of that quote the Board inRescar cited to Atlanta Hilton & Tower2 and refer-enced its "summary of legal principles," which in-cluded "unreasonable bargaining demands"3 as oneof seven traditional indicia of bad-faith bargaining.In quoting from Rescar, the decision inadvertentlyomitted the citation to Atlanta Hilton. The decisiondid not modify Atlanta Hilton or Rescar. On thecontrary, I will continue to review bargaining pro-posals to the extent that they relate to bargainingtactics, as evidence of the totality of circumstancesof bargaining. Consistent with Atlanta Hilton andother precedent,4 however, I would not find an8(a)(5) bad-faith bargaining violation based on thecontent of allegedly unreasonable bargaining pro-posals viewed in isolation from the context of ne-gotiations.3The reference in Atlanta Hilton to "unreasonablebargaining demands" itself included an explanatoryfootnote citation to NLRB v. Holmes Tuttle Broad-way Ford, 465 F.2d 717 (9th Cir. 1972). In HolmesTuttle, the parties had bargained for at least 10 ses-sions when the union withdrew its own proposalsand offered a contract incorporating the employer'sextant proposals. In response, the employer raisednumerous stylistic and typographical objections tothe proposed contract and for the first time pro-posed that the contract should be of only 7 weeks'duration (the time remaining in the union's certifi-cation year) in light of an alleged but unfoundeddoubt of the union's continuing majority support.Describing the employer's conduct as a "cat andmouse game" that was the "exact opposite" ofgood-faith bargaining,6 the Ninth Circuit gave lim-ited approval to Board examination of the reason-ableness of the employer's bargaining proposals. Itwas clearly concerned, however, not with the sub-stantive reasonableness of the proposals, standingalone, but with the totality of bargaining circum-stances indicative of the employer's state of mind,including the reasonableness of the tactic of makingthose proposals at that time in the course of the ne-gotiations. As subsequently explained in Seattle-2 271 NLRB 1600 (1984).'Id at 1603.4 E g., Browning-Ferris Industries, 275 NLRB 71 (1985), Hamady Bros.Food Markets, 275 NLRB 1335 (1985); Hedaya Bros., Inc. 277 NLRB 942(1985)5 Accord: Struther Wells Corp v NLRB, 721 F.2d 465, 470 (3d Cir1983); Seattle-First National Bank v NLRB, 638 F.2d 1221, 1226 (9th Cir.1981), also see H K Porter v. NLRB, 397 U S. 99 (1970) (Board may notjudge substantive terms of collective-bargaining agreements), and casescited.6 465 F.2d at 719. REICHHOLD CHEMICALS75First National Bank v. NLRB, supra (638 F.2d at1226):While this court has sanctioned the Board'sconsideration of the content of bargaining pro-posals as part of its review when making a de-termination as to the good faith of parties ne-gotiating a contract, NLRB v. Holmes TuttleBroadway Ford, Inc., supra, 465 F.2d at 719, in-ferences drawn from those proposals are notalone sufficient to support a finding of a viola-tion of the obligation to bargain in good faith.As for the part of the proposed no-strike clauseseeking a waiver of recourse to the Board, theoriginal decision found that the proposal was amandatory subject of bargaining because it "ismerely derivative of the waiver of the right tostrike"•which clearly is a mandatory subject ofbargaining. It is clear, and should not have to bereiterated, that the proposed waiver is limited toreplaced striking employees and "does not extendto any other possible appeals -by employees to theBoard on other matters." Thus, the proposedwaiver would not apply to a situation in which anemployee was alleging that discipline imposedunder the no-strike provision was discriminatory orpretexual.Further, the proposed waiver does not precludean employee from seeking information or assistancefrom the Board's agents regarding the waiver. Ifthe Respondent retaliates against an employee formaking such an inquiry, a violation of Section8(a)(4) may be found. The only employees whowould arguably forfeit their right to resort toBoard processes are those who are properly disci-plined for engaging in unprotected activity bybreaching the no-strike pledge. Accordingly, to theextent that this narrow provision might be charac-terized as limiting employee access to the Board, itmore properly should be viewed simply as a redun-dant statement of the waiver of the right to strike.It is ironic that the majority finds this clause dis-tasteful because of its "chilling effect," yet finds thestrike not to be an unfair labor practice strike. Itappears that although the Respondent's proposalswere discussed by the union membership on twooccasions, "there is no evidence that the waiver ofrecourse to the Board was ever specifically men-tioned." Thus, the majority does not find that thisclause was of any great concern to the individualswho would be "chilled."I find no reason to reconsider the prior decisionand would deny the motions for reconsideration.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Spction 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten our employees with dis-charge or other reprisals because of their supportof Teamsters Local 515 or their engagement inconcerted activities, or with the futility of theircontinued support of the Union as their bargainingagent.WE WILL NOT refuse to bargain in good faithwith any union that is the certified or recognizedcollective-bargaining representative of our employ-ees by insisting to impasse on the waiver of the em-ployees' statutory rights to seek redress from theBoard for discipline imposed under a no-strike pro-vision.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with any unionthat is the certified or recognized collective-bar-gaining representative of our employees and put inwriting and sign any agreement reached on termsand conditions of employment for our employees inthe following bargaining unit:All production and maintenance employeesemployed by us at our Kensington, Georgia,facility, including lab technicians, but exclud-ing all office clerical employees, professionalemployees, technical employees, guards, andsupervisors as defined in the Act.REICHHOLD CHEMICALS, INC.Josephine S. Miller, Esq. and Victor A. McLemore, Esq.,for the General Counsel.Lowell W. Olson, Esq. (Constangy, Brooks, and Smith), ofAtlanta, Georgia, for the Respondent. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTim Edwards, Esq. (Gerber, Gerber & Agee), of Memphis,Tennessee, for the Charging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on 3-5 and 30-31 Octo-ber 1984 at La Fayette, Georgia. The hearing was heldpursuant to a complaint issued by the Regional Directorfor Region 10 of the National Labor Relations Board(the Board) on 21 August 1984. The complaint is basedon an amended charge filed by Teamsters Local 515 (theUnion or the Charging Party) on 13 August 1984, andalleges that Reichhold Chemicals, Inc. (the Respondent)has violated Section 8(a)(1) of the National Labor Rela-tions Act (the Act) by issuing a threat of discharge toRespondent's employees if they joined or engaged in ac-tivities on behalf of the Union and that it has violatedSection 8(a)(5) of the Act by refusing to bargain in goodfaith and that it has violated Section 8(a)(3) of the Actby refusing to allow its employees to return to work fol-lowing an unfair labor practice strike and the employees'unconditional offer to return to work. The complaint isjoined by the answer of Respondent in which it denie,sthe commission of any violations of the Act.On the entire record in this proceeding, including myobservation of the witnesses who testified, and after dueconsideration of the positions of the parties and briefsfiled by the General Counsel and counsel for Respond-ent, I make the followingFINDINGS OF FACT AND ANALYSIS1I. JURISDICTIONThe complaint alleges, the Respondent admits, and Ifind that Respondent is, and has been at all times materi-al, a Georgia corporation with an office and place ofbusiness at Kensington, Georgia, where it is engaged inthe manufacture of chemical products, that during thepast calendar year (prior to the filing of the complaint), arepresentative period, Respondent sold and shipped fromits Kensington, Georgia facility finished products valuedin excess of $50,000 directly to customers located outsidethe State of Georgia, and that Respondent is, and hasbeen at all times, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE APPROPRIATE UNITThe complaint alleges, the answer admits, and I findthat:5 The General Counsel's unopposed posthearmg motion to correct therecord by including its G.0 Exh 18 m the rejected exhibit file is grant-ed.All production and maintenance employees em-ployed by Respondent at its Kensington, Georgiafacility, including all lab technicians, but excludingall office clerical employees, professional employ:ees, technical employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(b) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn 5 November 1982, following an election held on 27and 28 October 1982, the Union was certified as the ex-clusive bargaining representative of all the employees inthe above-described unit. In December 1982, the Unionrequested that the Respondent bargain collectively withit and in January 1983, the Respondent and the Unioncommenced bargaining an initial labor agreement be-tween them. At the request of the Union, the partiesagreed to defer negotiating with respect to economicmatters until agreement was reached on noneconomicmatters. During the period of the commencement' of ne-gotiations from January 1983 until February 1984, whenthe last negotiation meeting was held, the parties met on29 separate occasions. During these negotiations the par-ties submitted proposals and counterproposals and agree-ment was reached on a number of items. However, as ofthe date of the final negotiation session in February 1984,the parties had not agreed to several nondconomic mat-ters (some of which are the subject of the allegations ofbad-faith bargaining in the complaint), and had not com-menced bargaining with respect to economic matters. On1 April 1984 the Union struck the Employer's facilities.The strike was of short duration and the Union offeredthe employees back to work to the Employer uncondi-tionally on 6 April 1984. The Employer had hired somestrike replacements during the short strike period andsubsequently allowed its employees to return to workexcept for those for whom strike replacements had beenhired. As of the date of the hearing in this matter, 27strikers had not been returned to work by the Employer.B. The Alleged 8(a)(1) ViolationŠThe Alleged ThreatIssued by Supervisor Joe Henry to Employees1. James Stoker and Jimmie WarnockFactsEmployee James Stoker testified that in the secondweek of February 1984, he and employee Jimmie War-nock were working in the Employer's chemical laborato-ry when Shift Supervisor Joe Henry entered the labora-tory to pick up some shipping sheets. A conversation oc-curred concerning how business was and Stoker toldHenry "that it looked like we was going to have to goout on strike" and that Henry replied that if the employ-ees went out on strike they would lose their jobs as theEmployer was not going to give the employees a con-tract. Stoker then inquired of Henry whether he thoughtthe Respondent would give the employees a labor agree- REICHHOLD CHEMICALS77ment if they went on strike to which Henry replied,"No, I don't" and "Things are going to be different."Stoker asked Henry what he meant and Henry replied,"Well, you will find out if you go on strike." JimmieWarnock testified that Henry had stated that the Re-spondent would not give the employees a contract, andthat if they struck the employees would lose -their jobs.Henry denied having had the conversation or havingmade the statements although he acknowledged that hewent through the lab once a shift as part of his responsi-bility as a shift supervisor. He testified further that inFebruary or March 1984 he went into the lab and foundthe phone off the hook after unsuccessful attempts by aforeman to get in touch with the employees in the laband that he asked Stoker why the phone, was off thehook and told him that Henry would appreciate it ifStoker would try to keep the phone on the hook. Hecontended that this was the only conversation he hadwith Stoker and Warnock. He acknowledged on cross-examination that he had talked to Stoker and Warnockon other occasions in the lab and that he has had generalconversations with them. He also acknowledged havingbeen present at meetings where the foremen or supervi-sors were informed about what was occurring in thecontract negotiations between the Respondent and theUnion. He testified that the negotiations were "brieflyjust scanned over" and that they were not informedabout the details, but were told that "things were goingsmooth" and that "it was in the language stage and weweren't involved in any of that and I wasn't really con-cerned about it." He testified he did not recall everhaving been asked anything concerning the contract bythe employees, that they may have done so but that hejust did not recall.AnalysisI credit the testimony of employees Stoker and War-nock that Henry issued the threat as set out above. Ifound their testimony to be specific and credible. Con-versely, I did not believe the denial of Henry that he hadmade such a threat. I also find it unlikely and do notcredit his testimony that he was only generally apprisedof the status of negotiations to the limited extent thatthings were going smoothly and that negotiations werein the language stage. I also consider it unlikely that hewould not recall whether he had conversations with em-ployees concerning the ongoing negotiations. I accord-ingly find that Respondent violated Section 8(a)(1) of theAct by the issuance of the threat of discharge and thefutility of bargaining for a labor agreement, by Supervi-sor Henry to employees Stoker and Warnock.C. The Various Alleged Statements of Respondent'sSupervisors to Certain of Respondent's EmployeesConcerning the Contract NegotiationsFactsEmployee David Reece testified that between January1983 and 1 April 1984 (the date of the commencement ofthe strike), he had conversations with several of Re-spondent's supervisors, specifically Charles Mitchell,Terry Johnson, Joe Henry, Clyde Willingham, and MacAgnew concerning the status of the contract negotia-tions. He testified that he had these conversations withCharles Mitchell, a production foreman on the A shift "acouple of times a month," but could not recall whenthese conversations took place, but testified they tookplace in the control room, the breakroom, and the strip-per room. He testified that "Mitchell said more thanonce the company did not intend to give us a contractand if we did go out on strike, we could and would bepermanently replaced, that they were going to run theplant with us or without us." He testified further that"Bobby" Evans was present at the time of this conversa-tion.Reece also testified that Shift Supervisor Clyde Wil-lingham spoke with him concerning the Union on an av-erage of once every 2 or 3 months, that these conversa-tions occurred in the store room and in the breakroom,but was also unable to place the dates or times of theseconversations Reece testified that Willingham told him"that he was afraid we were going to lose our jobs. Thecompany did not intend to give us a contract. They weregoing to run the plant if we went out on strike, wewould be replaced."Reece testified also that day-shift Yard Crew ForemanMac Agnew discussed the Union with him about once amonth when Reece was on the day shift in the controlroom, and that Agnew told him that the Companywould not give the employees a contract and that if theywent on strike they would be replaced and lose theirjobs.Reece also testified that Production Foreman TerryJohnson spoke to him once every 2 or 3 months con-cerning the Union in either the control room or the pro-duction foreman's office, but could not place the time ordate of these conversations. Reece testified that Johnsontold him, "that we were making a mistake, that weweren't going to get a contract, and if we went out onstrike, when we did we would be replaced."Reece also testified that Shift Supervisor Joe Henrydiscussed the Union with him every 2 or 3 months in thecontrol room and possibly the breakroom, but wasunable to place the date or time of these conversations.Reece testified that Henry told him "that the companyhad no intention of giving us a contract. If we went outon strike, we would lose our job."Warehouse employee Charles Smith testified thatduring the period from January 1983 until April 1984 hehad conversations with Mac Agnew with whom heshared an office in the warehouse approximately once amonth, but could not place the times or dates of theseconversations. Smith testified that, "Mac Agnew told methat we would never get a contract, and we would standto lose our job if we went on strike."Employee Bobby Evans testified that he had approxi-mately 15 conversations with Supervisor Charles Mitch-ell concerning the Union after January 1983, that theconversations occurred once or twice a month andpicked up in number following the strike vote taken bythe Union in August 1983. He placed these conversationsas having occurred primarily in the vicinity of the break-room with approximately two of them occurring in the 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlab. On two occasions employee Reece was also present.On other occasions employees Charles Autrey, CharlesHughes, and Jimmie Warnock may have been present.He was unable to place the dates or times that these con-versations occurred. On these occasions Mitchell statedthat, "We didn't have a chance of getting a contract, thecompany was not going to give us one and if we didstrike, we would be without a job."Respondent called as witnesses Supervisors Clyde Wil-lingham, Terry Johnson, James "Mac" Agnew, WesleyLee "Joe" Henry Jr., and Charles T. Mitchell, each ofwhom denied the statements attributed to him by the em-ployees concerning the Union.Supervisor Willingham initially testified on direct ex-amination that he had never talked to David Reece aboutthe Union, nor had any conversations with any otheremployee wherein he told the employees that Respond-ent would never give the Union a contract. He testifiedthat he was kept up to date concerning the progress ofnegotiations and that he had attended meetings withHerman Allison who was Respondent's outside counselwith respect to labor relations and the chief negotiatorfor Respondent. On cross-examination, Willingham ac-knowledged that he had heard employees discuss thepending contract negotiations and that the employeeshad asked him how the negotiations were progressing,but denied that he told the employees anything as hecontended. that he did not know how negotiations wereprogressing. In response to further questioning on cross-examination, Willingham admitted that he had answeredemployees' questions concerning contract negotiations.He also admitted having had general conversations withemployee Reece, but denied that they involved contractnegotiations. In response to questioning by me, Wil-lingham testified that he told several employees whoquestioned him concerning contract negotiations thatthey were in the language stage, but that was all heknew as he had not been informed of any more specificdetails of the status of the negotiations. He testified fur-ther on redirect examination that he had attended threesupervisory meetings during the course of the negotia-tions.Supervisor Terry Johnson testified on direct examina-tion that he had had only a single conversation withReece concerning the Union, and that this took place theday after the election and involved a statement by Reecethat Reece appreciated that Johnson had not said any-thing to Reece prior to the election concerning theUnion. He denied having had any other conversationswith Reece concerning the Union. On cross-examination,he denied having had any knowledge of the progress ofnegotiations although he had attended supervisory meet-ings, but denied that the negotiations were discussed atthose meetings. He testified that he was told not to talkto the employees (concerning the Union). He acknowl-edged that the employees sometimes asked him how ne-gotiations were progressing, but testified that he toldthem he did not know.James "Mac" Agnew denied that he had ever talkedto Reece about the Union. He acknowledged having haddiscussions with employee Charles Smith about theUnion wherein he would ask Smith (a member of theunion bargaining committee) whether there had been anyprogress and Smith would reply that the parties weremaking progress. He denied ever having told Smith thatRespondent would never give the Union a contract orthat the employees would lose their jobs if they went onstrike. He admitted that he had answered employees'questions concerning negotiations. He acknowledged thathe had attended supervisory meetings wherein Respond-ent updated the supervisors and foremen on the progressof negotiations. In answer to questions from me, Agnewtestified that in response to questions by the employeesconcerning the progress of negotiations he answeredtheir questions if he knew the answer and if he did notknow the answer, he found out. However, in response tofurther questioning by me, he was unable to rememberwhen these conversations occurred, with whom they oc-curred, or what he had told them.Wesley "Joe" Henry, a shift supervisor, testified thathe had never had any conversation with Reece concern-ing the Respondent's unwillingness to give the employ-ees a contract or their replacement in the event theystruck the Respondent. As noted previously in this deci-sion, he also denied the statements attributed to him byemployees Stoker and Warnock that he had told them inFebruary 1984 that Respondent would never give theUnion a contract and that they would lose their jobs ifthey went on strike. He acknowledged on cross-examina-tion that he had general conversations with Reece, War-nock, and Stoker. He acknowledged also that he had at-tended supervisory meetings wherein the supervisorswere apprised of the status of negotiations, that theywere told negotiations were going smoothly and were inthe language stage. He testified he was not informed ofthe first strike vote (in August 1983) at these meetings,but learned of it from the employees. He testified he didnot recall whether he had been asked any questionsabout negotiations by the employees, but testified thismight have occurred.Production Foreman Charles Mitchell testified that hehad not made the statements attributed to him by em-ployee Reece to the effect that the Respondent did notintend to give the employees a contract and that theywould be permanently replaced if they went out onstrike as Respondent was going to run its business withor without the employees. He also denied having madethe statements attributed to him by employee Evans con-cerning the negotiations or the Respondent's unwilling-ness to give the employees a contract. He also testifiedthat he could recall no specific discussion with an indi-vidual employee concerning the Union, but testified heoverheard conversations between other employees con-cerning the Union and negotiations. On cross-examina-tion, he acknowledged that on some occasions he lis-tened to conversations among the employees concerningthe progress of negotiations and may have joined inthese conversations and that he heard employees statethat they wished contract negotiations would be com-pleted ("for it to get over with"). He did not recall theemployees involved in these conversations other thanemployee Ragland who was a member of the Union's ne-gotiating committee and with whom he discussed negoti- REICHHOLD CHEMICALS79ations individually. In addition, Respondent called sever-al employees who are currently employed by Respond-ent, all of whom testified that they had not been threat-ened with the futility of bargaining or adverse conse-quences if the employees went on strike.AnalysisI credit the testimony of employees Reece, Smith, andEvans that the statements attributed to the various super-visors were made to the employees over the course ofthe contract negotiations as set out above to the effectthat Respondent would not enter into a contract, thatbargaining was futile, and that adverse consequenceswould occur if the employees went on strike. In makingthese determinations, I have considered the interests ofthe witnesses. Neither set of witnesses are impartial.Thus, each of the General Counsel's witnesses to thesealleged conversations are employees who were perma-nently replaced and were not returned to work followingtheir unconditional offer to return. Each of the supervi-sors called by Respondent to rebut the charges are cur-rently employed by Respondent. I have also consideredthe inability of the General Counsel's witnesses to speci-fy dates and times concerning these alleged statementsby Respondent's supervisors. However, I am convincedthat these employees were candid concerning these con-versations, notwithstanding their substantial interest inthe outcome of these proceedings and their inability tospecify the dates and times of these conversations. I findthat this inability is (as the General Counsel contends) re-lated at least in part to the large number of instances in-volved over an extended period of time. I also considerirrelevant the testimony of several current employeescalled by Respondent that they themselves were notthreatened with the futility of bargaining or adverse con-sequences if the employees went on strike.I cannot subscribe to Respondent's contention thatthese antiunion statements should not be imputed to itunder these circumstances on the ground that the super-visors were not kept abreast of the status of negotiations.I find it unlikely that the supervisors were apprised ofnegotiations by Respondent only to the limited extenttestified to by the supervisors that they were told onlythat the parties were at odds over language. I also do notfind credible the uniform denials of these supervisors thatsuch conversations took place. I note particularly in thecase of Supervisor Agnew that he acknowledged thatconversations had occurred between himself and the em-ployees concerning negotiations, but when questioned byme as to the specifics thereof, he testified he was unableto recall. I found the denials of these conversations bythese supervisors to be stilted and unconvincing. I thusconclude that the various statements attributed to Re-spondent's supervisors did occur and reflected Respond-ent's intent to frustrate the Union and employees in theirattempts to negotiate a collective-bargaining agreement.D. The Alleged Bargaining ViolationsFactsFollowing the Union's certification in December 1982and its submission of its initial contract proposal mailedto the Respondent on 28 December 1982, the partiescommenced negotiations for, an initial labor agreementwith the first meeting held on 18 January 1983. Thechief spokesman and negotiator for the Union was NoelRobert Carl Logan Jr., the Union's president and busi-ness manager. On several occasions during the course ofnegotiations, other union representatives served as thespokesman for the Union in the absence of Logan. Thechief spokesman and negotiator for the Respondent wasits attorney Herman Lee Allison. Including their initialnegotiation meeting of 18 January 1983, the parties en-gaged in 29 separate bargaining sessions with the finalsession held on 15 February 1984. At the request of theUnion the parties had agreed to set aside economic mat-ters for discussion until noneconomic matters were re-solved.In February 1983, the Respondent submitted its initialcontract proposal including a lengthy and broad manage-ment-rights clause, a restrictive grievance definition, anda restrictive unauthorized work stoppage clause. It subse-quently amended its management-rights and unauthor-ized work stoppage proposals on 13 October 1983.2During the course of negotiations the parties resolvedmany substantive issues. However, agreement was notreached on the management-rights clause, the definitionof a grievance, or the unauthorized work stoppageclause. These three clauses, among others, remaineditems of dispute throughout negotiations.Business Manager Logan testified as follows: Follow-ing the submission of the Union's initial proposal on 28December 1982, the parties commenced bargaining on 18January 1983. The Company, through its representativeAllison, submitted its initial proposals at a later meetingon 24 February 1983, including its proposals on thegrievance procedure, management rights, and unauthor-ized work stoppage (Jt. Exh. 1). Various aspects of theUnion's and the Company's proposals were discussedthroughout the course of negotiations with agreementreached on a number of proposals and a number remain-ing unresolved. At the 18 March 1983 session, Allisontold the union representatives that the Company had tohave a basic management-rights clause with the rights setout in the agreement. Company rules were also discussedand Allison stated that the Company wanted sole discre-tion with the Union having no recourse through thegrievance procedure. Stewards were discussed as werethe grievance procedure and unauthorized work stop-page clauses, among others. At the session of 26 July1983, section 1 of the grievance procedure was discussedand Allison stated the Company's position that a griev-ance was a specific violation of the contract whereas theUnion contended a grievance was (1) a violation of thecontract, (2) a violation of past practice, (3) an unfairtreatment, or (4) a violation of the law. At that meeting2 Appendix A, Respondent's original management-rights proposal of 24February 1983•Jt. Exh. I. Appendix B, Respondent's original unauthor-ized work stoppage proposal of 24 February 1983•St. Exh 1. AppendixC,Respondent's definition of a gnevance in its original grievance proce-dure and arbitration proposal of 24 February 1983•Jt. Exh. 1 AppendixD,Respondent's management-rights proposal of 13 October 1983•G.C.Exh. 7. Appendix E, Respondent's unauthorized work stoppage proposalof 13 October 1983•G.C. Exh. 8. 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAllison stated that the Company was going to have amanagement-rights clause and that the Union would beprecluded from arbitrating management rights. Loganstated there would be a management-rights clause but theUnion would not give up its right to grieve. Allisonstated the Union would not have the right to grieve theselling or closing of the plant in whole or in part. Logansaid he had never signed a contract with that provision,whereas Allison stated he had never signed one withoutit. Logan told Allison he thought the Company was at-tempting to obtain an unfair advantage. At the nextmeeting on 27 July 1983, various provisions of manage=ment rights were discussed. Allison asked Logan wheth-er he had any proposals to work out the disagreements,and Logan told him "Not at this time." At the session of13 August 1983, the parties also discussed the definitionof a grievance and Allison asked Logan what a griev-ance was, to which Logan replied that it was a violationof the contract, past practice, law, or unfair treatment.Certain other items of the grievance procedure wereagreed on at that meeting. During this meeting inspec-tion rights were also discussed, whether a managementrepresentative should accompany a union representativeat all times when he is in the plant. The Company's posi-tion was that the union representative should be accom-panied by a management representative, whereas theUnion's position was that he need not be accompaniedby a management representative. At the meeting of 18August 1983, the parties discussed grievance and arbitra-tion and in answer to an inquiry by Allison, Logan toldAllison the Union was not prepared to respond to theCompany's proposals regarding to the grievance and ar-bitration procedure as he did not think there was anymovement at that time and he would need to discuss thiswith the Union's attorneys. At the 30 August 1983 meet-ing, it was noted that the noneconomic items remainingopen or unresolved at that time were checkoff, manage-ment rights, protection of rights, maintenance of stew-ards, work stoppage, subcontracting, payday, and Ap-pendix B. At the meeting of 15 September 1983, the par-ties discussed grievance and arbitration and managementrights. Logan told Allison at that meeting that the Unionwould not agree to a more favorable provisions clause,and that the management-rights clause was a strike issue.Logan listed what the Union considered to be strikeissues, which were the more favorable provisions clause,grievance and arbitration, checkoff, management rights,no strike (unauthorized work stoppage), protection ofrights, special rights, stewards, discharge and suspension,maintenance of standards, and subcontracting. At themeeting of 30 September 1983, Logan gave the Compa-ny a typed list of union proposals on remaining noneco-nomic issues and made it a package and also gave theCompany amended management-rights and unauthorizedwork stoppage proposals. The next meeting was 13 Oc-tober 1983, and Allison told the Union that their packagehad left very little room for the Company to negotiateand that he had deleted from the Company's proposal arequirement under the no-strike clause that employeescross a lawful primary picket line of another employer.Logan responded that this was covered in the Union'sprotection of rights proposal, whereas Allison respondedregarding the setting up of picket lines, and stated if theparties had a contract the employees would be expectedto come to work and cross a picket line. Logan respond-ed, "You are trying to restrict the grievance procedureand preclude an arbitrator from ruling on legitimategrievances," and Allison responded, "You are absolutelyright." At that point tho parties stated that they hadmade all the moves they could. The Company withdrewits more favorable provisions clause at this meeting. Thenext meeting was held on 14 October 1983, and Allisonstated the Company had made all the movement it couldunder the current circumstances, and Logan replied that,"I guess we were there, we had agreed to disagree" andstated that, "We intend to take action." The remainder ofthe meeting involved Allison's statements that the Com-pany intended to operate the plant and would hire re-placements, that the employees would be permitted tokeep their insurance if they entered the plant and madearrangements to do so, and that he expected any picketline to be peaceful or the Company would take action.The next meeting was held on 15 November 1983, atwhich time a Federal mediator was called in at the re-quest of the Union. Various issues were discussed at thismeeting. The Union made the Company a package offeraccepting the Company's section 1-A in place of theUnion's section 1 grievance procedure proposal, accept-ing the Company's proposal in regard to "Agreement"and withdrawing the Union's protection of rights andmaintenance of standards proposals if the Companywould accept the Union's last proposal on managementrights and unauthorized work stoppage, and also with-draw its proposal on the scope of the agreement. TheCompany agreed to accept the Union's offer to acceptthe Company's section 1 proposal of the grievance pro-cedure, but stated that the grievance procedure wouldotherwise remain as proposed by the Company. Allisonstated that the Company had made its last offer on man-agement rights and unauthorized work stoppage. Logantold Allison that the Company had "grabbed up all thegoodies" and otherwise "stood pat" on their position,and unless the Company would rethink its position, theUnion would withdraw its proposals submitted as of thisdate. In response to a question from the mediator, Alli-son stated that management rights were not subject toarbitration. The mediator asked Allison about unfairlabor practice strikes, and Logan stated the Union hadthe right to engage in an unfair labor practice strikeunder the law, and Allison replied it did not if it werewaived in the contract. In response to a statement byLogan that the Company's position was that manage-ment rights were not arbitrable, Allison responded thatthis was not so as the first sentence stated that manage-ment rights was subject to the agreement. The nextmeeting was held 13 December 1983, and at the begin-ning of the meeting Logan announced that since theCompany had rejected the Union's proposals of 15 No-vember 1983, that the Union was withdrawing these pro-posals and was now proposing its proposals of 30 Sep-tember 1983, except in the area of its management-rightsand no-strike clauses wherein the Union was reinstatingits proposal of 18 March 1983. The Company requested a REICHHOLD CHEMICALS81caucus, and on its return Allison stated the Companywould stand with their last offer, and that the Union hadtaken a giant step backward in its negotiations. The par-ties agreed to adjourn until the Union could make ar-rangements for its attorney to represent them in negotia-tions. The next meeting was held on 15 February 1984,at which time the Union was represented by its attorneyTim Edwards, and which was also attended by the Fed-eral mediator. At that meeting the definition of a griev-ance was discussed at length with Edwards addressinginquiries to Allison who told Edwards that past practice,management rights, and wage levels were excluded fromthe grievance procedure. Allison told Edwards that theCompany was attempting to get an express waiver ofsympathy strikes, and also that once the agreement wassigned, the employees cannot go on strike for any reasonwhatsoever. Allison told Edwards the only aspect to bearbitrated if an employee went on strike was the questionof participation, but that the severity of discipline im-posed by the Company on the employee was not arbitra-ble. Allison acknowledged that the Company was requir-ing an express waiver of the employees' Section 7 rightsunder its unauthorized work stoppage proposal.Logan testified that two strike votes were taken. Ini-tially on 2 August 1983, Logan held a meeting with theemployees and told them that it looked as if they werenot going to be able to obtain an agreement without astrike, as the Company's management-rights proposalwould supersede the remainder of the contract; the Com-pany's no-strike clause proposal would prevent a strikefor any reason whatsoever or honoring a picket line ofany kind; the Company's management-rights proposalsseverely restricted what could be grieved; and the Com-pany's inspection-rights proposal barred private conver-sations between union representatives and employees,and required stewards to conduct union business on theirown time. He concluded that no self-respecting unionwould put their name on such a contract. The employeesvoted unanimously to strike at that meeting.Subsequently on 1 April 1984, Logan met with the em-ployees again and informed them of the status of negotia-tions and told them that the Company's language wasunreasonable and a strike was inevitable and reviewedthe Company's management-rights proposal again andtold the employees it would supersede the remainder ofthe contract. He also reviewed what he had told them inthe 7 August 1983 meeting regarding the Company's un-authorized work stoppage proposal, and that if theyagreed to these proposals, the employees would not havea significant labor agreement. A voice vote was takenand the employees unanimously agreed to strike thatdate, which they did. The strike lasted 6 days whereuponthe Union offered the employees back to work to theemployer unconditionally on 6 April 1984.Union Business Agent Terrence E. Guffey testifiedthat he attended the 1 August 1983 meeting at which theemployees voted to strike and the 1 April 1984 meetingat which Logan told the employees that the manage-ment-rights clause proposed by Respondent would super-sede ("take away") the other clauses in the contract.Guffey also testified that Logan discussed all the con-tractual provisions on which the parties had not agreed,including the unauthorized work stoppage clause, afterwhich a voice vote of the employees was taken and theyunanimously voted to strike. On 6 April 1984, Guffey of-fered the striking employees back to work unconditional-ly to Respondent's plant manager, Potts.The testimony of Logan and Guffey concerning thetwo strike vote meetings was essentially corroborated byemployees Stoker, Warnock, Reece, Smith, and Evans,who testified concerning these meetings. Stoker recalledthat Logan discussed the management-rights clause, thegrievance and arbitration procedure, the no-strike clause,and Respondent's proposal that a management represent-ative accompany union representatives during plantvisits. Stoker testified that at the 1 April 1984 meeting,Logan reviewed the management-rights clause and thegrievance procedures and told the employees that noself-respecting union would accept the Respondent's pro-posals. Reece testified that Logan told the employees atthe 1 April meeting that Respondent's proposed manage-ment-rights clause was unreasonable. Smith testified thatLogan discussed the management-rights clause, the no-strike clause, and several other clauses at the 1 Aprilmeeting. Warnock testified that Logan discussed themanagement-rights and no-strike clauses and plant visitsat both meetings. Evans testified that Logan told the em-ployees at the August 1983 meeting that the Respond-ent's proposed management-rights clause would super-sede the rest of contract and also discussed the no-strikeclause, and that Logan told the employees at the 1 Aprilmeeting that the Respondent's position was the same andcalled for a strike vote.The Respondent called 14 employees who either re-turned to work during the course of the strike or wererecalled by Respondent after the strike, and who wereall currently employed by Respondent at the time of thehearing. Most of these employees generally testified ondirect examination that at the strike vote meetings theyhad attended in August 1983 and/or April 1984, Logandiscussed as the central strike issue the Union's demandthat it be allowed to make plant visits without the ac-companiment of management representatives, and also anissue concerning stewards performing their union dutieswhile on paid working time. On cross-examination, someof these employees acknowledged that Logan had dis-cussed the Respondent's management-rights proposal andno-strike clause while other employees could not recallwhether he had done so.Respondent's legal counsel and negotiator, HermanAllison, essentially testified that the Respondent waswilling at all times to bargain with the Union, attendedall scheduled meetings, exchanged proposals, and thatthe parties reached agreement on many issues involvingconcessions on both sides, but that the Union remainedunwilling to discuss the Respondent's proposed manage-ment-rights clause throughout the course of negotiations;that Respondent at no time told the union representativesthat any of its proposals or positions were final or that itwas unwilling to consider counterproposals, and that itwas prepared to meet and was awaiting contact from theFederal mediator to set another meeting following theFebruary 1984 meeting, and was unaware of the strike 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuntil it occurred on 1 April 1984; that following thestrike it commenced to hire permanent replacements forthe striking employees, but permitted those employeeswho had not been replaced to return to work followingthe end of the strike and placed the remaining strikers ona preferential hiring list.Allison testified as follows: On one occasion in June1983, he requested that Union Business Agent Guffey,who was substituting for Logan, discuss Respondent'sproposed management-rights clause and Guffey respond-ed, "There ought to be something better to talk aboutthan that." At another bargaining session on 26 July1983, he offered to Business Manager Logan to gothrough Respondent's management rights clause point-by-point and told him everything was open to discussion,but was unsuccessful in getting Logan to discuss it,except that Logan listed the items of the management-rights proposal the Union did not agree with, and that heAllison asked Logan whether he had any proposal forresolving the management-rights clause or any part of itand that Logan responded, "Not at this time." Loganwould not tell Allison what problems he had with Re-spondent's management-rights proposal or its unauthor-ized work stoppage clause. The parties also disagreed onthe defmition of a grievance. At the July meeting, Logancontinued to object to management's proposal that unionrepresentatives be accompanied through the plant bymanagement representatives. During the course of nego-tiations, the parties removed several items from other ar-ticles and placed them into Respondent's management-rights proposal to obtain agreement on the other articles.At a negotiation meeting on 15 September 1983, Logantold Allison that "We are all in on Grievance and Arbi-tration," as Logan saw no significant movement thatcould be made and then suggested the parties discussmanagement rights, and then listed six items of the Re-spondent's proposed management-rights clause as strikeissues, and then designated several strike issues in Re-spondent's unauthorized work stoppage clause. Loganthen told Allison that there were other items in thesetwo clauses that were also strike issues, but which theUnion was willing to discuss. The parties never discussedin detail any of the six items designated as strike issues inRespondent's management-rights proposal or any of thesix items designated as strike issues in Respondent's unau-thorized work stoppage proposals. The six designatedstrike issues in the management-rights clause were: (1)"the unqualified right to place any or all of such rightsinto effect without notice to, or negotiations with, theunion"; (2) "the right to determine from time to timewhich jobs shall be paid on piece, hourly, piece incen-tive, or bonus rate, including the right to formulate andinstitute such systems unilaterally and without notice toany party"; (3) "the right to determine. . . or other testsfor the security of the employees, plant premises, orproperty of the Company's"; (4) "the right to determinewhether to use employees full-time or part-time"; (5)"the right to establish, revise, or discontinue policies,practices, procedures, rules and regulations for the con-duct of business, and from time to time to change,amend, modify, or abolish such policies, practices, rulesand regulations subject to the provisions of this agree-ment"; (6) "It is hereby agreed that the reserved manage-ment rights as set forth herein, or elsewhere in thisAgreement, shall not be subject to the grievance and ar-bitration provisions of this Agreement nor shall they besubject to impairment by an arbitration award under thisAgreement." The six designated strike issues in the Re-spondent's unauthorized work stoppage proposal were:(1) the prohibition against sympathy strikes; (2) the pro-hibition against "including any manner of stoppage notherein specified or anticipated by the parties. Failure orrefusal on the part of any employee to comply with anyprovision of this Article shall be cause for whatever dis-ciplinary action, including suspension or discharge,against whatever number of employees is deemed neces-sary by the Company. In administering such discipline,the Company may distinguish between leaders and otherparticipants in the unauthorized work stoppage, strike,slowdown, or other interference with production"; (3)following a requirement in the clause that the Union useall efforts at its disposal to return striking employees towork and enforce all penalties provided for in its consti-tution and "the failure of the Union to so act, after duenotice given by the Company, shall be construed tomean that the Union sanctioned or condoned the actionof the employees involved. Such communication shall becommunicated by the Company as it deems appropriate";(4) "Neither the violation of any provision of this Agree-ment nor the commission of any act constituting anunfair labor practice or otherwise made unlawful by anyFederal, state, or local law shall excuse the employees,the Union, or the Company from their obligations underthe provisions of this Agreement"; (5) "It is expressly un-derstood and agreed that an employee covered by thisAgreement shall not withhold their services from theCompany in connection with any labor dispute, whetheror not at the Employer's premises, and it is agreed thatthe Union will not authorize or condone the action ofany employee in so withholding their services, includingcases where the performance of such services may re-quire that the employees cross and work behind picketlines established by this or other local unions or otherlabor organizations at any place, including a customer'splace of business. There shall be no refusal to work on,handle, or produce any materials or equipment becauseof a labor dispute affecting this Company, a vendor pur-chaser, supplier, or carrier of said materials or equip-ment"; (6) "It is further agreed that if such prohibited ac-tivity occurs the Company shall have the unrestrictedright to replace any and all such participants and theyshall have no further rights under this Agreement and noaction in law or equity or before any administrativeagency, including the National Labor Relations Board.This right to replace employees engaging in misconductprohibited by this Article shall be in addition to otherdisciplinary action, as deemed appropriate by the Com-pany, provided for in this Article."At the hearing Allison contended that the designatedstrike issue 6 in Respondent's unauthorized work stop-page proposal was a "throw away," that he inserted totrade off by giving it up in order to bargain for some-thing else in another clause. Allison testified that Logan REICHHOLD CHEMICALS83also listed checkoff, inspection rights, and stewards asstrike issues, but contended that the only area of dis-agreement with respect to stewards was whether theywould be paid, and that the only disagreement on inspec-tion rights was whether union representatives must beaccompanied by members of management when theymade plant tours, and that the Respondent had alreadyindicated to the Union that it would agree to checkoff,but Wanted to discuss it under economic issues and toobtain something in return for it. Allison testified furtherthat on 30 September 1983, Logan gave Respondent a .counterproposal as a package on noneconomic mattersand told Respondent that it had to be accepted in totaland could not be accepted in part only. This package in-cluded a typed counterproposal on management rightsand on unauthorized work stoppages. Allison told LoganRespondent would need to review the counterproposaland to reconvene to consider it, and the parties metagain on 13 October 1983, at which time Respondent of-fered a counterproposal to the Union's proposal of 30September 1983, and told the Union that it was not apackage offer and the Union could select items of agree-ment if it chose. According to the testimony of Allison,he inquired whether Logan would agree to insert "lead-ership ability" in the requirements for the quality controlshift leader position if the Respondent agreed to all theoutstanding issues and Logan stated he would not doso.3 Allison also withdrew the Respondent's most-favor-able-provisions clause. Logan proposed that the partiesadjourn for the day and that Respondent give him its po-sition the next day. The parties met the next morningand Allison told Logan that the Respondent could notmove further at this time because of the union insistencethat Respondent accept the Union's package proposal inits entirety or not at all, but that Respondent was willingto consider any changes or revisions the Union wouldadvance, and that the Union was free to pick and chooseamong the proposals offered by Respondent. The Unionrequested a break, and on its return Logan stated,"Herman [Allison], I reckon we are there," and after fur-ther conversation stated, "Reluctantly, we must takeaction." Allison then told Logan that in the event of astrike the Respondent would continue to operate theplant with replacements if necessary to do so, and wouldpermit the employees to continue their group insuranceif they came in and made arrangements to do so, andthat Respondent expected any picket line to be peaceful.Logan requested Respondent to contact him if there wasa change in its position and stated he would do the same.Allison testified further that on 15 November 1983, atthe Union's request, the parties met with Federal Media-tor Maurice Tipple. At Allison's request, Logan wentover several outstanding items and proposed changes onsome of them. The Respondent caucused and on itsreturn told Logan his proposals were not significant, butthat Respondent would go through them and did so atthis meeting, and Respondent agreed to some of theUnion's proposed changes, including the Union's agree-ment to accept the Respondent's definition of a griev-3 Logan was recalled on rebuttal by the General Counsel and deniedthat Allison had made such an offer.ance. Allison told Logan that with respect to manage-ment rights that Respondent's "position at this point intime was as stated in our last offer," but denied that hehad told Logan that the Respondent had made its lastoffer on management rights and unauthorized work stop-page. The last offer of Respondent referred to by Allisonwas its written proposal of 13 October 1983. After Alli-son had gone through all these provisions, the Unioncaucused and on its return stated that Respondent "hadgobbled up all the goodies and stuck to [its] position."The parties' representatives Logan and Allison then metwith the mediator and agreed to another meeting whichwas ultimately scheduled for 13 December 1983. Allisoncontends that after the meeting the parties were in agree-ment with respect to management-rights and in substan-tial agreement on the unauthorized work stoppageclause. At the meeting of 13 December 1983, Loganstated that since Respondent had rejected his last propos-al that he was withdrawing all the Union's proposals atthe last meeting and was returning to the Union's pro-posals of 30 September 1983, except with respect to man-agement's rights and unauthorized work stoppage, withrespect to both of which the Union was returning to itsinitial proposal of 18 March 1983. Respondent caucusedand on its return Allison told Logan that he was upset ashe had thought they were close to agreement and thatthe Union had taken a giant step backward in their nego-tiations. Logan suggested he bring in the Union's attor-ney Tim Edwards, and Allison agreed.The parties next met on 15 February 1984, with Ed-wards speaking on behalf of the Union. Edwards com-menced by asking Allison questions about what was cov-ered in the grievance procedure and what was excluded.Allison told him management rights was excluded fromthe grievance procedure. Edwards also inquired whetherAllison was attempting to obtain an express waiver ofsympathy strikes to which Allison replied in the affirma-tive. Questioning by Edwards centered primarily onwhat was covered under the grievance and arbitrationprocedure. The meeting broke up with Respondent walk-ing out in protest over Edwards' method of questioningAllison. When the parties returned, Edwards told Allisonthat the unauthorized work stoppage clause was notagreeable, and he believed that another paragraph of theRespondent's proposal on unauthorized work stoppageswas not legal. At the suggestion of the mediator, the par-ties adjourned. Allison subsequently received a call fromthe mediator asking whether he would be willing to meetin March, and agreed to do so but had no further contactfrom the mediator. Management rights had never beendiscussed.The Union's proposal of 30 September 1983, regardingmanagement rights was almost identical to the Respond-ent's proposal with the exception of Respondent's pro-posal that management rights were not subject to thegrievance procedure, and the Union's 30 September 1983unauthorized work stoppage clause was considerablymore restrictive than its 18 March proposals. On cross-examination, Allison acknowledged that he at no timeadvised the Union that there were any throwaways inRespondent's unauthorized work stoppage proposal. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnalysis1. The surface bargaining allegationThe General Counsel contends that Respondent en-gaged in surface bargaining in violation of Section 8(a)(5)and (1) of the Act in this case by insisting on a broadmanagements rights clause and a restrictive grievanceprocedure and unauthorized work stoppage clause as thebroad management rights clause retained in Respondent'scontrol over every tacit of the employment relationshippermitting management to change these terms and condi-tions of employment at will, and that this coupled withthe restrictive grievance procedure, which precluded theassertion of anything arguably a management right as agrievance and the restrictive unauthorized work stop-page clause, which prohibited the employees from en-gaging in a strike of any kind including an unfair laborpractice strike or a Section 502 strike protesting hazard-ous conditions as would be particularly applicable in thecase of a chemical manufacturing operation such as Re-spondent has, and which also precluded access to theNational Labor Relations Board or any other Govern-mental agency, all combined to render the labor agree-ment a nullity. The General Counsel relies on NLRB v.Herman Sausage Co., 275 F.2d 229, 231 (5th Cir. 1960),in which the Board and court looked to the substantivepositions taken by the employer in bargaining to deter-mine whether the employer had made a good-faith effortto bargain, and concluded it had not. As in the instantcase the employer had engaged in bargaining over a longperiod of time, exchanged proposals, and made conces-sions, but the court held in Herman Sausage, supra, thatthese actions by the employer could be the method bywhich the employer could conceal its strategy to makebargaining futile. The General Counsel also relies on A-IKing Size Sandwiches, 265 NLRB 850 (1982), a case it as-serts is factually very similar to the instant case and inwhich case the Board found that the employer's state ofmind was inconsistent with a willingness to reach agree-ment in view of its insistence on its management-rights,no-strike, and nondiscrimination and wage proposals "re-taining to itself total control over virtually every signifi-cant aspect of the employment relationship." In A-I KingSize Sandwiches, supra, the employer also had proposedrestrictive grievance and no-strike clauses as in the in-stant case. The General Counsel also relies on the state-ments of Respondent's supervisors to certain of the em-ployees, as found supra, to the effect that Respondentwould not agree to a contract, and that adverse conse-quences would occur if the employees went on strike.The General Counsel also points to the conduct of ChiefNegotiator Allison as evidence of Respondent's lack ofgood faith in bargaining for a labor agreement, particu-larly his manner of testifying at the hearing in this case,and his assertion at the hearing that a portion of its unau-thorized work stoppage proposal was merely a bargain-ing chip to be thrown away as the parties came closer toagreement, but which proposal was never withdrawn byRespondent even after the onset of the strike, as well asAllison's alleged refusal to answer the questions of UnionAttorney Edwards in a meaningful way concerning whattypes of matters could be grieved, and his assertion atthe trial that the Union refused to discuss the Respond-ent's management-rights proposal, which was denied byUnion Business Manager Logan.The Respondent contends that the record is devoid ofany evidence of dilatory tactics on the part of Respond-ent, but rather shows that Respondent met at all reasona-ble times, exchanged proposals, and reached agreementwith the Union on a number of contract clauses whereasUnion Chief Negotiator Logan was absent on several oc-casions and that the other union representatives, whosubstituted for him on those occasions, were unpreparedto engage in meaningful contract discussions, and furtherthat the Union was unable or unwilling to discuss theRespondent's management-rights proposal during theentire course of bargaining notwithstanding repeated at-tempts by Allison to persuade them to discuss Respond-ent's proposals or to offer counterproposals to resolvethe differences between the parties. Respondent particu-larly relies on Logan's withdrawal of the Union's 30 Sep-tember 1983 proposals as evidence of its own lack ofgood faith in bargaining. The Respondent relies onNLRB v. American National Insurance Co., 343 U.S. 395(1952), in which the parties were "deadlocked on a man-agement-function clause and the Court held that such aclause was not evidence of bad faith" and concluded theparties' "inability to reach agreement was due to theUnion's unyielding position in opposing the management-function clause." Respondent also relies on ChevronChemical Co., 261 NLRB 44 (1982), for the propositionthat an employer's proposal of a strong managementrights clause and no-strike clause in conjunction with alimited arbitration clause may be merely evidence oflawful hard bargaining rather than unlawful surface bar-gaining by the employer. Respondent also relies on GulfStates Mfrs., 579 F.2d 1298 (5th Cir. 1978), in which thecourt reviewed the Board's fmding of bad-faith bargain-ing against the employer and held that if any party wereguilty of bad-faith bargaining it was the Union as a resultof its recalcitrance in bargaining as contrasted with theemployer's willingness to meet and bargain, the employ-er's lack of dilatory tactics, and its assumption of "thebulk of the responsibility for preparing proposals andwriting up agreements." The Respondent also relies onNLRB v. Tomco Communications, 567 F.2d 871 (9th Cir.1978), in which the court reversed the Board's finding ofsurface bargaining by the employer in that case and re-jected as vague the Board's use of the phrase "termswhich no self respecting union could be expected toaccept" in the Board's finding that the employer's finaloffer was evidence of bad faith.In the instant case I conclude that Respondent did,through Chief Negotiator Allison, assert that it had tohave a broad management-rights clause, a restrictivegrievance definition, and a restrictive unauthorized workstoppage clause, the combination and net effect of which,if it were successful in obtaining these clauses as set out,would have been to retain complete control in manage-ment over the terms and conditions of employment of itsemployees, and would have rendered the labor agree-ment as meaningless in view of management's unrestrict-ed right to change the terms and conditions of employ.. REICHHOLD CHEMICALS85ment at management's whim, and would have renderedthe Union as totally ineffective in representing the em-ployees.After a review of all the testimony I am convinced(notwithstanding Allison's testimony at the hearing thatthese clauses were open to negotiation) that these clauseswere presented to the Union as a fait accompli as whatmanagement had to have in order to reach agreement(elicited management rights, which were not subject tothe grievance procedure and complete waiver of all theemployees' Sec. 7 rights). I do not credit Allison's asser-tion at the hearing that the waiver of statutory rightscontained in the unauthorized work stoppage clause wasa mere bargaining chip or throwaway. I find implausiblethat Allison would not have withdrawn this provision ifit were in fact a mere bargaining chip. I find that theproposals in combination made by Respondent were un-reasonable and impeded any prospects for reachingagreement. I also find that the Union sufficiently detailedits opposition to these clauses and that Respondent waswell aware of this opposition, but took no steps to re-solve them. I do not credit Allison's testimony that on 30September 1984, he offered to settle all outstandingissues if the Union would agree to the insertion of "lead-ership ability" as a qualification for the quality controlshift leader position. I find this implausible in view ofRespondent's insistence on these proposals over the ex-tended period of negotiations and credit Logan's testimo-ny that Allison did not make such an offer. I also findthat Respondent persisted in its position throughout ne-gotiations that it had to have the control set out in itsmanagement-rights, unauthorized work stoppage, andgrievance definition proposals, and that Allison was wellaware that these were the major impediments to agree-ment between the parties. I reject Respondent's assertionthat the stumbling block to agreement was the Union'sfailure to negotiate and discuss the issues, particularly themanagement-rights clause. It is clear that Logan advisedAllison what the items of dispute were with respect tohis proposals, and that Allison took no significant actionsto resolve the disputes, or made no significant conces-sions with respect to them. However, it is undisputedthat Respondent was prepared to and did meet with theUnion at agreed-on times, and that there was no evi-dence of a refusal of Respondent to furnish information,and there was no evidence it otherwise engaged in anytechnical violations concerning the mechanics of the ne-gotiations. Rather, it appears that Respondent was some-what more diligent in attending meetings prepared to dis-cuss matters than was the Union, although I do not findthat the Union was dilatory in bargaining.I find that the Board law set out in Herman Sausage,supra, and A-I King Size Sandwiches, supra, is applicablehere. I find that Respondent engaged in surface bargain-ing in violation of Section 8(a)(5) and (1) of the Act byits insistence on the combination of its broad manage-ment-rights clause, its restrictive unauthorized workstoppage clause, and its restrictive definition of a griev-ance, which was inconsistent with a sincere desire toreach an agreement. I do not fmd that the Union's with-drawal of its package proposal was evidence of its badfaith in negotiating an agreement, but I find it was theresult of the frustration of the Union in its unsuccessfulefforts to reach an agreement, and Respondent's unwill-ingness to make any meaningful changes in its proposalsof which it had been apprised by the Union as strikeissues.I also have considered the violation of Section 8(a)(1),which occurred in the 10(b) period and which in myview was indicative of Respondent's intent to frustratethe collective-bargaining process in this regard, and thevarious other instances of Respondent's intent to frus-trate agreement which were found by me as set outabove. In making the determination that Respondent en-gaged in surface bargaining, I have also considered theRespondent's insistence to impasse on the waiver of theemployees' statutory rights, a nonpermissive subject ofbargaining, as found infra in this decision. I have alsoconsidered Allison's assertion at the hearing that Re-spondent's proposal that the employees statutory rightsbe waived was merely a bargaining chip on which he didnot intend to insist. As found above, I did not credit thisassertion. Thus, I find that the totality of the evidence inthis case supports a finding that Respondent engaged insurface bargaining in violation of Section 8(a)(5) and (1)of the Act.I have also considered the Board's recent decision inRescar, Inc., 274 NLRB 1 (1985), in which the Board inreliance on NLRB v. American National Insurance Co.,343 U.S. 395,407-408 (1952), stated:Moreover, it is not the Board's role to sit in judg-ment of the substantive terms of bargaining, butrather to oversee the process to ascertain that theparties are making a sincere effort to reach agree-ment.In the Rescar case, the Board disagreed with the ad-ministrative law judge's conclusion that the employerhad tied together broad management-rights and no-strikeclauses inflexibly with a severely limited grievance arbi-tration provision, but rather found that two of theclauses had been agreed on earlier in negotiations whilethe third clause remained a matter of dispute at the timeof the cessation of bargaining. Additionally, the Board inthe Rescar case did not rely on a statement by the em-ployer's vice president that the employer would not signa contract noting that the statement had occurred priorto a presettlement agreement and outside the 10(b)period.In the instant case, unlike the Rescar case, all threecontract clauses (the broad management-rights clause,the unauthorized work stoppage clause, and the restric-tive grievance procedure) were tied together, and Re-spondent insisted on them without substantial changethroughout the course of bargaining to the point of im-passe up to and including the 1 April strike and beyond.Moreover, in the instant case the 8(a)(1) violation found(wherein Supervisor Henry told two employees that theEmployer would not sign a contract and that they wouldbe replaced if the employees went on strike) occurredwithin the 10(b) period, as did certain of the other state-ments to the same effect by others of Respondent's su-pervisors. While the General Counsel's witnesses were 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunable to place the dates of these conversations, theirtestimony clearly established that certain of these in-stances occurred within the 10(b) period. Moreover,unlike the Rescar case, Respondent in this case insistedon the waiver of the employees' statutory rights, which Ihave found is further evidence of its intent to frustratethe collective-bargaining process. I note also with the ne-gotiations involved in the instant case an initial agree-ment between the parties may be more difficult toachieve than an amendment to a preexisting agreement.However, I find that Respondent's stance throughoutbargaining was that it had to have an agreement thatwould give it total control, and that it essentially main-tained this inflexible position with respect to the manage-ment-rights clause, the unauthorized work stoppageclause, and the restrictive grievance procedure, and thatit followed through on the threat of its supervisors andof Allison that it would replace the employees in theevent of a strike.I find also that Chevron Chemical Co., supra, relied onby Respondent, is distinguishable from the instant case.In the Chevron case, the Board found that the employerhad not engaged in bad faith or surface bargaining by in-sisting on its management-rights, no-strike, and arbitra-tion proposals. In that case, the Board cited NLRB v.American National Insurance Co., supra:Mhe Board has been afforded flexibility to deter-mine. . . whether a party's conduct at the bargain-ing table evidences a real desire to come into agree-ment. . . and specifically we do not mean to ques-tion in any way the Board's powers to determinethe latter question, drawing inferences from theconduct of the parties as a whole.In the Chevron case, unlike the instant case, the Boardspecifically found a lack of other evidence, which wouldsupport a finding of bad faith, stating at 47:Finally, no other unfair labor practices are in-volved here, and the record reflects no conduct byRespondent away from the bargaining table whichwould suggest that its negotiating positions weretaken in bad faith.Accordingly, I conclude and find that Respondent en-gaged in surface bargaining in violation of Section 8(a)(5)and (1) of the Act.2. The alleged insistence to impasse onnonmandatory subjects of bargainingThe General Counsel also contends that Respondentviolated Section 8(a)(5) and (1) of the Act by its insist-ence to impasse on nonmandatory subjects of bargainingin the unauthorized work stoppage proposal, specificallyby its insistence to impasse on its proposal that the Unionand employees waive their statutory rights to engage inunfair labor practice strikes and of access to the Boardand other Governmental agencies and the courts. Thewaiver of statutory rights in futuro as was proposed byRespondent in this case is a nonpermissive subject of bar-gaining in conflict with public policy and insistence toimpasse thereon violated Section 8(a)(5) and (1) of theAct. See American Cyanamid Co., 235 NLRB 1316,1324-1325 (1978), enfd. 592 F.2d 356 (7th Cir. 1979). Ifind that the parties were at an impasse concerning thisclause on 15 November 1983, under either Logan's orAllison's version of that meeting. This impasse continuedinto February 1984 up to and including the 1 April 1984strike by the employees.Accordingly, I fmd that Respondent violated Section8(a)(5) and (1) of the Act by insisting to impasse on anonpermissive subject of bargaining.E. The Alleged 8(a)(3) ViolationsI find that the evidence supports a finding that thestrike was an unfair labor practice strike in protest of Re-spondent's unfair labor practices as found. Althoughother issues (such as the inspection-right dispute andstewards' pay dispute) were undoubtedly on the tableand discussed at the strike vote meeting, the primaryfocus of the strike was to protest Respondent's inflexiblestand at the bargaining table concerning its managementrights, grievance, and no-strike proposals, including itsproposal that the employees waive their statutory rights.It is undisputed that subsequent to the initiation of thestrike by the employees the Respondent commenced tohire permanent replacements. When the employeeslearned of this and after the Union Business ManagerLogan learned that employees of another of Respond-ent's facilities would not support these employees in theirstrike, the Union's representative offered each of thestriking employees back to work unconditionally andeach employee did so individually. At that point the Re-spondent ceased to hire permanent replacements andshortly thereafter recalled and allowed to return to worka number of employees who had not yet been perma-nently replaced. It, however, refused to allow the re-mainder of its striking employees to return to work con-tending they had been permanently replaced. As of thedate of the hearing, 27 of the striking employees had notbeen allowed to return to work notwithstanding their un-conditional offer to do so.As I have found that the Respondent violated Section8(a)(5) of the Act by engaging in surface bargaining andby its insistence to impasse on a nonpermissive subject ofbargaining, I conclude that the strike was an unfair laborpractice strike. It is well established that employers maynot permanently replace employees engaged in an unfairlabor practice strike as the Respondent did here. I ac-cordingly find that Respondent violated Section 8(a)(3)of the Act by permanently replacing its striking employ-ees.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe unfair labor practices of Respondent as foundhave an effect on commerce within the meaning of Sec-tion 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act. REICHHOLD CHEMICALS873.The Union is the certified bargaining representativefor the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Kensington, Georgiafacility, including lab technicians, but excluding alloffice clerical employees, professional employees,technical employees, guards and supervisors as de-fined in the Act.4.Respondent violated Section 8(a)(1) of the Act bythe threat of discharge, and the futility of bargaining fora labor agreement with the Employer issued to its em-ployees by Respondent's supervisor.5.Respondent bargained in bad faith in violation ofSection 8(a)(5) and (1) of the Act by engaging in surfacebargaining and by insisting to impasse on the waiver ofthe employees' statutory rights.6.Respondent violated Section 8(a)(3) and (1) of theAct by permanently replacing its employees who wereengaged in an unfair labor practice strike against Re-spondent.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take the following affirmativeactions necessary to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by engaging in surface bargaining andby insisting to impasse on a waiver of the employees'statutory rights, I shall recommend that Respondent, onrequest, bargain with the Union as the exclusive repre-sentative of the employees in the appropriate unit con-cerning terms and conditions of employment and, if anunderstanding is reached, embody the understanding in asigned agreement.Having found that Respondent failed and refused on 6April 1984, on their unconditional request to return towork, to reinstate its striking employees, I shall recom-mend that Respondent be ordered to offer to all strikingemployees immediate and full reinstatement to theirformer positions and make them whole for any loss ofearnings or benefits suffered as a result of Respondent'srefusal to honor their unconditional request to return towork, with interest thereon, to be computed in themanner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950). Interest shall be computed as set forth inFlorida Steel Corp., 231 NLRB 651 (1977). See generallyIsis Plumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]APPENDIX ARespondent's Original Management Rights Proposalof February 24, 1983Joint Exhibit 1ARTICLE•MANAGEMENT'S RIGHTSThis Agreement is not intended to interfere with,abridge or limit the Company's right to manage its plant.In order to operate its business and except as expresslyand specifically limited or restricted by a provision ofthis Agreement, the Company reserves and retains infull, exclusively and completely, any and all managementrights, prerogatives, and privileges previously vested inor exercised by the Company, and the unqualified rightto place any or all of such rights into effect withoutnotice to, or negotiations with, the Union. These rightsinclude, but are not limited to: the right to plan, direct,control, increase, or decrease the operations; the right todetermine whether the operations or any part thereofcontinues; the right to establish new jobs and job classifi-cations and to abolish, combine, or change existing jobs,classifications and their requirements; the right to estab-lish the rates of pay for new job classifications; the rightto determine from time to time which jobs shall be paidon piece, hourly, piece incentive or bonus rate, includingthe right to formulate and institute such systems unilater-ally and without notice to any party; the right to deter-mine the price of its product or services, the sales meth-ods, the volume of sales and the methods of productionand financing; the right to determine the products to bemanufactured, sold or handled and the services to berendered including their quantity and quality; the rightto shift products in and out of the plant; the right to, inits discretion, schedule and assign or reassign work dutiesfor regular and overtime work and to establish reasona-ble standards in accordance with its determination of theneeds of the jobs and the operation; the right to increaseor decrease the number of jobs, employees, shifts, and/orthe number of working hours per day or per week; theright to determine shift schedules and change suchscheduling; the right to have its work or any portionthereof including repairs and/or maintenance done byany person, firm or corporation; the right to establish,modify, rescind, or change and the right to enforcesafety rules for the orderly conduct of plant operations,including the right to impose discipline, up to and includ-ing discharge, for violation thereof; the right to deter-mine the need for an administration of physical examina-tions, mental tests, or other tests for the security of theemployees, plant premises, or property of the Company;the right to determine the qualifications for, and makethe selection of, its managerial and supervisory forces;the right to purchase products, materials and parts fromany source including the right to determine the purchaseprice of all such purchases; the right to determine wheth-er to use employees full time or part time; the right tochange materials, processes, methods, products, tech-niques and/or machines, equipment and operations andto discontinue or introduce new materials, processes,methods, techniques and/or machines, equipment and 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproducts; the right to determine the selection, retention,or substitution of any vending service; the right to deter-mine the method of funding each Company benefit in-cluding the identity and selection of the carrier or trust-ee. The Company shall be the sole judge of applicantsfor employment as well as employee qualifications, phys-ical fitness and the skills required for each job classifica-tion and the qualifications and standards necessary forany of the jobs it may have or may create in the futureand whether such standards and levels are being met; theCompany shall determine the number of employees itshall employ at any one time, the number assigned to anyparticular function, division, or assigned area, the policiesaffecting the selection and training of new employees,and the right to establish, revise or discontinue policies,practices, procedures, rules and regulations for the con-duct of business, and from time to time to change,amend, modify or abolish such policies, practices, rulesand regulations. Subject to the provisions of this Agree-ment, the Company shall have the right to determinewhen overtime shall be worked and to require employeesto work overtime; the right to transfer employees fromjob to job, work station to work station, and shift toshift, and to change, add to or reduce the number of em-ployees, shift and work schedules; the right to determinewhether, when and where there is job opening; the rightto separate probationary employees without recourse toany provision of this Agreement; the right, in its sole dis-cretion, to hire or rehire employees, transfer, or layoffemployees because of lack of work or other legitimatereason, and recall employees who are laid off; demote,promote, suspend, discipline or discharge for any causenot in violation of this Agreement The rights of man-agement will not be used to discriminate against any em-ployee because of their membership in the Union.It is expressly understood and agreed that all rightsheretofore exercised by the Company or inherent in theCompany as the owner and operator of the business, oras an incident to the management thereof, not expresslycontracted away by a specific provision of this Agree-ment are retained solely by the Company. Any rightsgranted to or acquired by the employees or the Unionunder this Agreement or during its life shall have no ap-plication beyond the terms of this Agreement or any re-newal thereof.The failure of the Company to exercise any power,function, authority or right reserved or retained by it, orthe exercise of any power, function, authority or right ina particular manner shall not be deemed a waiver of theright of the Company to exercise such power, function,authority, or right, or to preclude the Company from ex-ercising the same in some other manner, so long as itdoes not conflict with an express provision of this Agree-ment.The Company has and shall retain the right to move,sell, close, liquidate, or consolidate the plant in whole orin part, and to separate its employees in connection withsaid moving, selling, closing, or liquidating of the plantor any portion thereof; however, in the event the Com-pany decides to do so, it will negotiate with the Unionconcerning the effects thereof upon the employees. It isfully understood and agreed that the decision to move,sell, close, or liquidate shall rest solely with the Compa-ny and its obligation shall be limited to advising concern-ing such decision and negotiating concerning the effectsthereof on the employees.It is agreed that the reserved management rights as setforth herein, or elsewhere in this Agreement, shall not besubject to the grievance and arbitration provisions of thisAgreement nor shall they be subject to impairment by anarbitration award under this Agreement.It is further agreed that the Company shall have theunrestricted right to determine where production shall beperformed and may, notwithstanding this Agreement orany provision herein, transfer work to or from the loca-tion covered by this Agreement to or from any other lo-cation, as it may deem necessary or appropriate, at anytime.APPENDIX BRespondent's Original Unauthorized WorkStoppage Proposal of February 24, 1983Joint Exhibit 1ARTICLE•UNAUTHORIZED WORKSTOPPAGEFor the duration of this Agreement, the Union, its offi-cers, representatives, members and the employees cov-ered by this Agreement, shall not authorize, instigate,cause, aid, encourage, ratify or condone, nor shall any ofthe aforementioned parties take part in any strike, slow-down, work stoppage, boycott, picketing, sympathystrike, blockage of ingress or egress at the Company'spremises, or other interruption or interference of a likeor similar nature with the work of the Company includ-ing any manner of stoppage not herein specified or an-ticipated by the parties. Failure or refusal on the part ofany employee to comply with any provision of this Arti-cle shall be cause for whatever disciplinary action, in-cluding suspension or discharge, against whatevernumber of employees is deemed necessary by the Com-pany. In administering such discipline, the Company maydistinguish between leaders and other participants in theunauthorized work stoppage, strike, slowdown, or otherinterference with production.It is agreed that in the event of a work stoppage, pick-eting, or other curtailment of any nature unauthorized bythe Union, the Union shall, upon receiving notice there-of, immediately send a telegram to its steward or otherrepresentative at the plant, with a copy to the Company,ordering those employees engaged in such illegal activityto return to work and immediately cease the violation.The Union further agrees to use all efforts at its disposaland within its power to see that they do so including theimposition of any and all penalties provided for in theUnion's constitution. The failure of the Union to so act,after due notice given by the Company, shall be con-strued to mean that the Union sanctioned or condonedthe action of the employees involved. Such communica-tions shall be communicated by the Company as it deemsappropriate. The Union further agrees that the work willproceed as ordered and that any complaints as to man- REICHHOLD CHEMICALS89agement's orders shall be handled through the GrievanceProcedure; and that a refusal to perform work orderedby management shall be considered a violation of thisAgreement.In consideration of this "No Strike" pledge by theUnion and employees, the Company shall not lock outemployees for the duration of this Agreement provided,however, this Agreement should not be construed as re-quiring the Company to stay in continuous operationcontrary to its rights contained in the Management'sRights clause of this Agreement. Neither the violation ofany provision of this Agreement nor the commission ofany act constituting an unfair labor practice or otherwise emade unlawful by any federal, state or local law shallexcuse the employees, the Union or the Company fromtheir obligations under the provision of this Agreement.The Union agrees that for the full term of this Agree-ment, and any renewal or extension thereof, it will at alltimes cooperate fully with the Company in maintainingfull production.It is expressly understood and agreed that an employeecovered by this Agreement may not withhold their serv-ices from the Company in connection with any labor dis-pute, whether or not at the Employer's premises, and itis agreed that the Union will not authorize or condonethe action of any employee in so withholding their serv-ices, including cases where the performance of suchservices may require that the employees cross and workbehind picket lines established by this or other localunions or other labor organizations at any place, includ-ing a customer's place of business. There shall be no re-fusal to work on, handle, or produce any materials orequipment because of a labor dispute affecting this Com-pany, a vendor, purchaser, supplier or carrier of said ma-terials or equipment.The Company shall have the sole and complete rightto immediately discharge any employee participating inany unauthorized strike, slowdown, walk-out or anyother cessation of work and such employee or employeesshall not be entitled to nor have any recourse to anyother provision of this Agreement, including the Griev-ance and Arbitration provision.In the event of misconduct prohibited by this Article,neither party shall meet or discuss the merits of the dis-pute until such time as the illegal action is terminated. Itis further agreed that if such prohibited activity occursthe Company shall have the unrestricted right to replaceany and all such participants and they shall have no fur-ther rights under this Agreement and no action in law orequity or before any administrative agency, including theNational Labor Relations Board. This right to replaceemployees engaging in misconduct prohibited by this Ar-ticle shall be in addition to other disciplinary action, asdeemed appropriate by the Company, provided for thisArticle.APPENDIX CRespondent's Original Grievance Procedure andArbitration Proposal of February 24, 1983Joint Exhibit 1ARTICLEŠGRIEVANCE PROCEDURE ANDARBITRATIONSection 1. Grievance Procedure.(a) A grievance is a complaint wherein it is allegedthat the Company has failed to abide by the terms of thisAgreement. It is specifically understood and agreed thatno dispute shall be considered subject to the grievanceprocedure if the matter grieved about is not specificallycovered by this Agreement.Should any employee feel that he is aggrieved by anorder of management or his supervision, it is understoodand agreed the employee shall first obey such order ordirection prior to having any recourse to the GrievanceProcedure as set forth herein.APPENDIX DRespondent's Management Rights Proposal ofOctober 13, 1983General Counsel's Exhibit 7ARTICLEŠMANAGEMENT'S RIGHTSThis Agreement is not intended to interfere with,abridge or limit the Company's right to manage its plant.In order to operate its business and except as expresslyand specifically limited or restricted by a provision ofthis Agreement, the Company reserves and retains infull, exclusively and completely, any and all manage-ment's rights, prerogatives, and privileges previouslyvested in or exercised by the Company, and the unquali-fied right to place any or all of such rights into effect.These rights include, but are not limited to: the right toplan, direct, control, increase, or decrease the operations;the right to determine whether the operations or anypart thereof continues; the right to establish new jobsand job classifications and to abolish, combine, or changeexisting jobs, classifications and their requirements; theright to establish the rates of pay for new job classifica-tions; the right to determine the price of its products orservices, the sales methods, the volume of sales and themethods of production and financing; the right to deter-mine the products to be manufactured, sold or handledand the services to be rendered including their quantityand quality; the right to shift products in and out of theplant; the right to, in its discretion, schedule and assignor reassign work duties for regular and overtime work;the right to increase or decrease the number of jobs, em-ployees, shifts, and/or the number of working hours perday or per week; the right to determine shift schedulesand .change such scheduling; the right to have its workor any portion thereof including repairs and/or mainte-nance done by any person, firm or corporation; the rightto establish, modify, rescind, or change and the right toenforce safety rules for the orderly conduct of plant op- 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDerations, including the right to impose discipline, up toand including discharge, for violation thereof; the rightto determine the need for and administration of physicalexaminations and mental tests; the right to determine thequalifications for, and make the selection of, its manage-rial and supervisory forces; the right to purchase prod-ucts, materials and parts from any source including theright to determine the purchase price of all such pur-chases; the right to determine whether to use employeesfull time or part time; the right to change materials,processes, methods, products, techniques and/or ma-chines, equipment and operations and to discontinue orintroduce new materials, processes, methods, techniquesand/or machines, equipment and products; the right todetermine the selection, retention, or substitution of anyvending service; the right to determine the method offunding each Company benefit including the identity andselection of the carrier or trustee. The Company shall bethe sole judge of applicants for employment, physical fit-ness and the skills required for each job classification andthe qualifications and standards necessary for any of thejobs it may have or may create in the future and whethersuch standards and levels are being met; the Companyshall determine the number of employees it shall employat any one time, the number assigned to any particularfunction, division, or assigned area and the policies af-fecting the selection and training of new employees. TheCompany shall have the right to determine when over-time shall be worked and to require employees to workovertime; the right to transfer employees from job tojob, work station to work station, and shift to shift, andto change, add to or reduce the number of employees,shift and work schedules; the right to determine whether,when and where there is a job opening; the right to sepa-rate probationary employees without recourse to anyprovision of this Agreement; the right, in its sole discre-tion, to hire or rehire employees, transfer, or layoff em-ployees because of lack of work or other legitimate rea-sons, and recall employees who are laid off; demote, pro-mote, suspend, discipline or discharge for just cause. Therights of management will not be used to discriminateagainst any employee because of their membership in theUnion.It is expressly understood and agreed that all rightsheretofore exercised by the Company or inherent in theCompany as the owner and operator of the business, oras an incident to the management thereof, not expresslycontracted away by a specific provision of this Agree-ment are retained solely by the Company. Any rightsgranted to or acquired by the employees or the Unionunder this Agreement or during its life shall have no ap-plication beyond the terms of this Agreement or any re-newal thereof.The failure of the Company to exercise any power,function, authority or right reserved or retained by it, orthe exercise of any power, function, authority or right ina particular manner shall not be deemed a waiver of theright of the Company to exercise such power, function,authority, or right, or to preclude the Company from ex-ercising the same in some other manner, so long as itdoes not conflict with an express provision of this Agree-ment.The Company has and shall retain the right to move,sell, close, liquidate, or consolidate the plant in whole orin part, and to separate its employees in connection withsaid moving, selling, closing, or liquidating of the plantor any portion thereof; however, in this event the Com-pany will negotiate with the Union concerning the ef-fects thereof upon the employees. It is fully understoodand agreed that the decision to move, sell, close, or liqui-date shall rest solely with the Company and its obliga-tion shall be limited to advising concerning such decisionand negotiating concerning the effects thereof on the em-ployees.It is agreed that the reserved management rights as setforth herein, or elsewhere in this Agreement, shall not besubject to the grievance and arbitration provisions of thisAgreement nor shall they be subject to impairment by anarbitration award under this Agreement.It is further agreed that the Company shall have theunrestricted right to determine where production shall beperformed and may, notwithstanding this Agreement orany provision herein, transfer work to or from the loca-tion covered by this Agreement to or from any other lo-cation, as it may deem necessary or appropriate, at anytime.It is understood and agreed that this Management'sRights provision shall not be exercised in such a way asto conflict with any other provision of this Labor Agree-ment.APPENDIX ERespondent's Unauthorized Work StoppageProposal of October 13, 1983General Counsel's Exhibit 8ARTICLE•UNAUTHORIZED WORKSTOPPAGEFor the duration of this Agreement, the Union, its offi-cers, representatives, members and the employees cov-ered by this Agreement, shall not authorize, instigate,cause, aid, encourage, ratify or condone, nor shall any ofthe aforementioned parties take part in any strike, slow-down, work stoppage, boycott, picketing, sympathystrike, blockage of ingress or egress at the Company'spremises, or other interruption or interference of a likeor similar nature with the work of the Company includ-ing any manner of stoppage not herein specified or an-ticipated by the parties. Failure or refusal on the part ofany employee to comply with any provision of this Arti-cle shall be cause for whatever disciplinary action, in-cluding suspension or discharge, against whatevernumber of employees is deemed necessary by the Com-pany. In administering such discipline, the Company maydistinguish between leaders and other participants in theunauthorized work stoppage, strike, slowdown, or otherinterference with production.It is agreed that in the event of a work stoppage, pick-eting, or other curtailment of any nature unauthorized bythe Union, the Union shall, upon receiving notice there-of, immediately send a telegram to its steward or otherrepresentative at the plant, with a copy to the Company, REICHHOLD CHEMICALS91ordering those employees engaged in such illegal activityto return to work and immediately cease the violation.The Union further agrees to use all efforts at its disposaland within its power to see that they do so including theimposition of any and all penalties provided for in theUnion's constitution. The failure of the Union to so act,after due notice given by the Company, shall be con-strued to mean that the Union sanctioned or condonedthe action of the employees involved. Such communica-tion shall be communicated by the Company as it deemsappropriate. The Union further agrees that the work willproceed as ordered and that any complaints as to man-agement's orders shall be handled through the GrievanceProcedure; and that a refusal to perform work orderedby management shall be considered a violation of thisAgreement.In consideration of this "No Strike" pledge by theUnion and employees, the Company shall not lock outemployees for the duration of this Agreement provided,however, this Agreement shall not be construed as re-quiring the Company to stay in continuous operationcontrary to its rights contained in the Management'sRights clause of this Agreement. Neither the violation ofany provision of this Agreement nor the commission ofany act constituting an unfair labor practice or otherwisemade unlawful by any federal, state or local law shallexcuse the employees, the Union or the Company fromtheir obligations under the provisions of this Agreement.The Union agrees that for the full term of this Agree-ment, and any renewal or extension thereof, it will at alltimes cooperate fully with the Company in maintainingfull production.It is expressly understood and agreed that an employeecovered by this Agreement may not withhold their serv-ices from the Company in connection with any labor dis-pute, whether or not at the Employer's premises, and itis agreed that the Union will not authorize or condonethe action of any employee in so withholding their serv-ices. There shall be no refusal to work on, handle, orproduce any materials or equipment because of a labordispute affecting this Company, a vendor, purchaser,supplier or carrier of said materials or equipment.The Company shall have the sole and complete rightto immediately discharge any employee participating inany unauthorized strike, slowdown, walk-out or othercessation of work and except for the question of whetheran employee actually participated in such unauthorizedaction, such employee or employees shall not be entitledto nor have any recourse to any other provision of thisAgreement, including the Grievance and Arbitrationprovision.In the event of misconduct prohibited by this Article,neither party shall meet or discuss the merits of the dis-pute until such time as the illegal action is terminated. Itis further agreed that if such prohibited activity occursthe Company shall have the unrestricted right to replaceany and all such participants and they shall have no fur-ther rights under this Agreement and no action in law orequity or before any administrative agency, including theNational Labor Relations Board. This right to replaceemployees engaging in misconduct prohibited by this Ar-ticle shall be in addition to other disciplinary action, asdeemed appropriate by the Company, provided for inthis Article.